 



23 JANUARY 2006
TLS BETA PTE. LTD.
PHARMACO INVESTMENTS LTD
(formerly known as Transfarma Holdings Limited)
QUINTILES ASIA PACIFIC COMMERCIAL HOLDINGS, INC.



         
 
       
 
       
 
  AMENDED AND RESTATED    
 
  SHAREHOLDERS’ AGREEMENT    
 
       
 
       

(DREW & NAPIER LOGO) [g99270g9927000.gif]

 



--------------------------------------------------------------------------------



 



CONTENTS

              CLAUSE       PAGE 1.  
DEFINITIONS AND INTERPRETATION
    2   1A.  
AMENDMENT AND RESTATEMENT
    2   2.  
SHAREHOLDING IN AND PURPOSE OF HOLDCO
    2   3.  
SHAREHOLDING IN AND PURPOSE OF NEWCO1
    3   4.  
CORPORATE AUTHORISATIONS
    3   5.  
BOARD OF DIRECTORS
    3   6.  
BOARD MEETINGS
    4   7.  
BOARD COMMITTEES
    5   8.  
MANAGEMENT
    5   9.  
MEETING OF SHAREHOLDERS
    6   10.  
RESERVED MATTERS
    6   11.  
NEWCO2 PUT OPTION AND CALL OPTION MATTERS
    6   12.  
NEWCO3 PUT OPTION AND CALL OPTION MATTERS
    6   13.  
ISSUE OF SHARES
    7   14.  
FINANCING
    7   15.  
FINANCIAL MATTERS
    8   16.  
CONFIDENTIALITY
    8   17.  
RESTRICTIONS
    9   18.  
RIGHT OF FIRST PARTICIPATION
    12   19.  
REGULATORY MATTERS
    13   20.  
RELATIONSHIP WITH AFFILIATES
    13   21.  
TAX MATTERS
    15   22.  
NO SIDE VOTING AGREEMENTS
    15   23.  
UNDERTAKINGS AND WARRANTIES
    15   24.  
TRANSFER OF SHARES IN HOLDCO
    15   25.  
TRANSFER OF SHARES IN HOLDCO PURSUANT TO DECLARATION OF AN EVENT OF DEFAULT
UNDER AMENDED AND RESTATED SHAREHOLDERS’ LOAN AGREEMENT
    18   26.  
CO-SALE RIGHTS
    19   27.  
DRAG ALONG RIGHTS
    19   28.  
DEADLOCK RESOLUTION
    19   29.  
DURATION AND TERMINATION
    21   30.  
REPRESENTATIONS AND WARRANTIES
    24   31.  
AGREEMENT RELATING TO INDIA
    25   32.  
SUPREMACY OF THIS AGREEMENT
    26   33.  
COSTS
    26   34.  
NO PARTNERSHIP OR AGENCY
    26   35.  
ENTIRE AGREEMENT
    26   36.  
MUTUAL CONSULTATION AND GOODWILL
    26   37.  
NOTICES
    26   38.  
ASSIGNMENT
    28   39.  
GOVERNING LAW AND ARBITRATION
    28   40.  
NO RIGHTS UNDER CONTRACTS (RIGHTS OF THIRD PARTIES) ACT (CAP. 53B)
    28   41.  
COUNTERPARTS
    28   42.  
FURTHER ASSURANCE
    28      
 
        SCHEDULE 1 — INTERPRETATION     29   SCHEDULE 2 — RESERVED MATTERS    
33   SCHEDULE 3 — EXCLUDED COMPETING BUSINESS (ZPH OR AFFILIATES)     35  
SCHEDULE 4 — EXCLUDED COMPETING BUSINESS (QTC OR AFFILIATES)     36     THE
EXHIBIT — FORM OF DEED OF RATIFICATION AND ACCESSION     1  

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on 23 January 2006
Between:

(1)   TLS BETA PTE. LTD. (Co. Reg. No. 200500368D), a company incorporated in
Singapore and having its registered office at 60B Orchard Road, #06-18 Tower 2
The Atrium @ Orchard, Singapore 238891 (TLS);

(2)   PHARMACO INVESTMENTS LTD (formerly known as Transfarma Holdings Limited)
(Co. Reg. No. LL04247), a company incorporated in Labuan, Malaysia and having
its registered office at Brumby House, 1st Floor, Jalan Bahasa, 87011 Labuan,
F.T. Labuan, Malaysia (PharmaCo); and

(3)   QUINTILES ASIA PACIFIC COMMERCIAL HOLDINGS, INC. (Co. Reg. No. 807996), a
corporation incorporated in North Carolina, United States of America with its
principal address at 4709 Creekstone Drive, Suite 200, Durham, NC 27703, United
States of America (QIV).

Whereas:
(A) Pursuant to the Shareholders’ Agreement dated 28 January 2005 and made
between TLS and PharmaCo (Shareholders’ Agreement), (i) TLS and PharmaCo have
jointly incorporated a private limited company in Singapore known as Asia
Pacific Pharmaceutical Holdings Pte. Ltd. (Co. Reg. No. 200501108N) with its
registered office at 150 Beach Road, #25-03/04 The Gateway West, Singapore
189720 (Holdco). Holdco has an authorised capital of US$1,000,000 consisting of
1,000,000 ordinary shares of US$1 each. As at the date of this Agreement, the
issued and paid up share capital of Holdco is US$6 consisting of 6 ordinary
shares of US$1 each, with 3 ordinary shares registered in the name of each of
TLS and PharmaCo; and (ii) Holdco has incorporated a private limited company in
Singapore known as Asia Pacific Pharmaceutical Investments Pte. Ltd. (Co. Reg.
No. 200503853W) with its registered office at 150 Beach Road, #25-03/04 The
Gateway West, Singapore 189720 (Newco1). Newco1 has an authorised capital of
US$1,000,000 consisting of 1,000,000 ordinary shares of US$1 each. The issued
and paid up share capital of Newco1 is US$1 consisting of 1 ordinary share of
US$1 registered in the name of Holdco.
(B) The sale of all the issued shares in the capital of Newco2 (as defined
below) (Newco2 Option Shares) by PharmaCo to Holdco has been completed (Newco2
Completion) in accordance with the Put and Call Option Agreement dated 28
January 2005 and made between PharmaCo, Holdco and TLS (Newco2 Put & Call Option
Agreement) as supplemented by a Supplemental Agreement dated 10 November 2005
and made between PharmaCo, Holdco and TLS (First Supplemental Agreement).
(C) Pursuant to the Put and Call Option Agreement dated the same date as this
Agreement and made between QIV, Holdco, TLS and PharmaCo (Newco3 Put & Call
Option Agreement), on completion (Newco3 Completion) of the sale of all the
issued shares in the capital of Newco3 (as defined below) (Newco3 Option Shares)
by QIV to Holdco, Holdco will allot and issue to QIV such number of ordinary
shares in the capital of Holdco (each credited as fully paid) as shall result in
TLS, PharmaCo and QIV holding shares in Holdco in equal proportions in the
enlarged share capital of Holdco on a fully-diluted basis as at Newco3
Completion.
(D) TLS, PharmaCo and QIV agree that (i) they shall participate together in the
ownership, management and operation of Holdco in accordance with the terms of
this Agreement; and (ii) their relationship as shareholders in Holdco and the
conduct of the business and affairs of Holdco and the Newcos (as defined below),
shall be governed by the terms of this Agreement.

Page 1



--------------------------------------------------------------------------------



 



It is agreed as follows:
1. Definitions and Interpretation
1.1 Words and expressions used in this Agreement shall have the meanings set out
in Schedule 1 unless the context requires otherwise.
1.2 The Schedules form part of this Agreement.
1.3 The Exhibit does not form part of this Agreement.
1A. Amendment And Restatement
1A.1 With effect from the date of this Agreement and subject to Clause 1A.2, the
Shareholders’ Agreement shall be amended and restated by replacing it in its
entirety with the terms of this Agreement.
1A.2 Nothing in this Agreement shall affect any accrued rights or interests of
TLS and PharmaCo under the Shareholders’ Agreement existing immediately prior to
the date of this Agreement.
2. Shareholding in and Purpose of Holdco
2.1 The Parties acknowledge and agree that Holdco has been incorporated in
Singapore as a private limited company under the Companies Act with an
authorised capital of US$1,000,000 consisting of 1,000,000 ordinary shares of
US$1 each. As at the date of this Agreement, the issued and paid up share
capital of Holdco is US$6 consisting of 6 ordinary shares of US$1 each, with 3
ordinary shares registered in the name of each of TLS and PharmaCo. As soon as
practicable, and in any event, within 30 days after the date of this Agreement,
the Parties shall procure that the issued and paid up share capital of Holdco be
increased to US$162 consisting of 162 ordinary shares of US$1 each, with 65
ordinary shares registered in the name of TLS, 32 ordinary shares registered in
the name of QIV and 65 ordinary shares registered in the name of PharmaCo. On
Newco3 Completion, the Parties shall procure that the issued and paid up share
capital of Holdco be increased to US$195 consisting of 195 ordinary shares of
US$1 each, registered in the name of the Parties in equal proportions.
2.2 The business of Holdco shall be that of an investment holding company and
such related businesses thereto. The business of Holdco shall be conducted in
the best interests of Holdco in accordance with the general principles of the
then current business plan approved by the Parties and on sound commercial
profit making principles with the aim of generating the maximum achievable
maintainable profits available for distribution.
2.3 As soon as practicable, and in any event, within 30 days after the date of
this Agreement, the Parties shall procure the passing of resolutions by the
directors of Holdco in respect of convening an extraordinary general meeting of
Holdco (subject to the receipt of consents to short notice from all the holders
of the issued shares in the capital of Holdco) immediately following the
conclusion of the meeting of the directors for the purpose referred to in clause
2.4.
2.4 The Parties shall give consents to short notice in respect of such
extraordinary general meeting and shall attend and vote thereat in favour of the
resolution (in such terms as may be agreed between them) approving the
amendments to the Articles of Holdco which shall reflect the provisions of this
Agreement to the extent permitted by law. In the event of any inconsistency
between the provisions of this Agreement and the Articles of Holdco, the
provisions of this Agreement shall prevail.

Page 2



--------------------------------------------------------------------------------



 



3. Shareholding in and Purpose Of Newco1
3.1 The Parties acknowledge and agree that Newco1 has been incorporated in
Singapore as a private limited company under the Companies Act with an
authorised capital of US$1,000,000 consisting of 1,000,000 ordinary shares of
US$1 each. The issued and paid up share capital of Newco1 is US$1 consisting of
1 ordinary share of US$1, registered in the name of Holdco.
3.2 The business of Newco1 shall be to acquire patented and off-patent branded
ethical research based pharmaceutical products or interests in companies that
own patented and off-patent branded ethical research based pharmaceutical
products and such related businesses thereto as may be agreed in writing between
the Parties. The business of Newco1 shall be conducted in the best interests of
Newco1 in accordance with the general principles of the then current business
plan approved by the Parties and on sound commercial profit making principles
with the aim of generating the maximum achievable maintainable profits available
for distribution.
3.3 As soon as practicable, and in any event, within 30 days after the date of
this Agreement, the Parties shall procure the passing of resolutions of the
directors of Newco1 in respect of convening an extraordinary general meeting of
Newco1 (subject to the receipt of the consent to short notice from Holdco, the
holder of all the issued shares in the capital of Newco1) immediately following
the conclusion of the meeting of the directors for the purpose referred to in
clause 3.4.
3.4 The Parties shall procure that the consent to short notice in respect of
such extraordinary general meeting of Newco1 is given and the resolution (in
such terms as may be agreed between them) approving the amendments to the
Articles of Newco1 which shall reflect the provisions of this Agreement to the
extent permitted by law is passed. In the event of any inconsistency between the
provisions of this Agreement and the Articles of Newco1, the provisions of this
Agreement shall prevail.
4. Corporate Authorisations
Each Party undertakes and warrants to the other Parties that it has obtained or
will within 14 days from the date of this Agreement obtain all corporate
authorisations (including, if applicable, shareholders’ approval) necessary to
enable it to enter into and perform its obligations under the Primary
Transaction Documents.
5. Board of Directors
5.1 The Board of each Group Company shall be responsible for the overall
direction, supervision and management of such Group Company.
5.2 The Board of each Group Company shall initially consist of 6 directors, of
which:

(a)   2 shall be appointed by TLS, at least 1 of whom must have relevant
experience and knowledge in the pharmaceutical industry;

(b)   2 shall be appointed by PharmaCo, at least 1 of whom must have relevant
experience and knowledge in the pharmaceutical industry; and

(c)   2 shall be appointed by QIV, at least 1 of whom must have relevant
experience and knowledge in the pharmaceutical industry.

5.3 The shareholder of Holdco with the highest Shareholding Percentage shall be
entitled to appoint the chairman of each of the Group Companies.
5.4 Notwithstanding clause 5.3, the chairman of each of the Group Companies
shall be appointed by TLS, for so long as the Shareholding Percentage of TLS is
at least 15% and if no other shareholder of Holdco holds a higher Shareholding
Percentage than TLS at that time. The right of TLS to appoint the chairman under
this clause 5.4 is personal to TLS and notwithstanding

Page 3



--------------------------------------------------------------------------------



 



clause 24.10(c), shall not be assigned and transferred to the transferee of
shares in Holdco held by TLS unless such transferee is an affiliate of TLS.
5.5 The right of any Party under this Agreement to appoint a director to, or the
chairman of, the Board of each Group Company, shall include the right to remove
such director or the chairman from office at any time, and to determine from
time to time the period during which such director or the chairman shall be in
office. Whenever a director or chairman ceases to hold office for whatever
reason, the Party who appointed (or would be entitled to appoint) such director
or chariman shall have the right to appoint another director or chairman in his
stead.
5.6 Every appointment or removal of a director (or the chairman) by the relevant
Party under this Agreement shall be notified in writing to the other Parties and
the company secretary of the relevant Group Company. None of the Parties shall
exercise its voting rights in the relevant Group Company to oppose such
appointment or removal.
6. Board Meetings
6.1 Unless otherwise agreed by a simple majority of directors of the relevant
Board, all Board meetings of each Group Company shall be held in its country of
incorporation.
6.2 All meetings of the Board of each Group Company shall be convened and
conducted in accordance with the provisions of the Articles and the laws
applicable to such Group Company.
6.3 The quorum for the transaction of business at any meeting of the Board of
any Group Company shall be 3 directors, of which at least 1 shall be appointed
by each of TLS, PharmaCo and QIV, present at the time when the relevant business
is transacted.
6.4 In the event that a meeting of the Board of any Group Company duly convened
cannot be held for lack of a quorum, the meeting shall be adjourned to the same
time and day of the following week and at the same place and no notice need be
given to the directors of such Group Company in relation to such adjourned
meeting. The quorum at an adjourned meeting of the Board of such Group Company
shall be 3 directors, of which at least 1 shall be appointed by each of TLS,
PharmaCo and QIV, present at the time when the relevant business is transacted.
6.5 The directors of each Group Company may meet together for the despatch of
business, adjourn and otherwise regulate their meetings as they think fit
provided that notice has been given or dispensed with in accordance with the
Articles of such Group Company. Subject to clause 10, questions arising at any
meeting or adjourned meeting shall be decided by a majority of votes provided
that a quorum (determined in accordance with clauses 6.3 and 6.4) is present at
any such meeting or adjourned meeting. In case of an equality of votes, the
chairman of the Board of such Group Company shall not have a second or casting
vote.
6.6 A resolution in writing signed by a majority of the directors for the time
being of each Group Company (who are not prohibited by the law or the relevant
Articles from voting on such resolutions) and constituting a quorum (determined
in accordance with clause 6.3) shall be as effective as a resolution passed at a
meeting of the directors of such Group Company duly convened and held, and may
consist of several documents in the like form each signed by one or more
directors. All such resolutions shall, without delay, be forwarded or otherwise
delivered to the relevant company secretary to be recorded by him in the
relevant company’s minute book. The expressions in writing and signed include
any writing or signature of any director delivered by telefax or any form of
electronic communication approved by the directors for such purpose from time to
time incorporating, if the directors deem necessary, the use of security and/or
identification procedures and devices approved by the directors.
6.7 A director of a Group Company may participate in a meeting of the Board of
such Group Company by means of a telephone conference, videoconferencing, audio
visual, or other similar communications equipment by means of which all persons
participating in the meeting can hear

Page 4



--------------------------------------------------------------------------------



 



one another, without a director being in the physical presence of another
director or directors, and participation in a meeting pursuant to this provision
shall constitute presence in person at such meeting. A director participating in
a meeting in the manner aforesaid may also be taken into account in ascertaining
the presence of a quorum at the meeting. Such a meeting shall be deemed to take
place where the largest group of directors present for the purpose of the
meeting is assembled or, if there is no such group, where the chairman of the
meeting is present.
6.8 A director of a Group Company shall be entitled at any time and from time to
time to appoint any person to act as his alternate and to terminate the
appointment of such person and in that connection the provisions of the Articles
of such Group Company shall be complied with. Such alternate director shall be
entitled while holding office as such to receive notices of meetings of the
Board of such Group Company and to attend and vote as a director at any such
meeting at which the director appointing him is not present and generally to
exercise all the powers, rights, duties and authorities and to perform all
functions of his appointor. Further, such alternate director shall be entitled
to exercise the vote of the director appointing him at any meeting of the Board
of such Group Company and if such alternate director represents more than one
director, such alternate director shall be entitled to one vote for every
director he represents.
7. Board Committees
7.1 The Board of Holdco (but not the other Group Companies) for the time being
may delegate any of their powers to the following committees and such other
committees as the Board of Holdco may deem fit (Board Committees):

(a)   an audit committee (Audit Committee);   (b)   a nominating and
compensation committee (Nominating/Compensation Committee); and   (c)   an
executive committee.

7.2 The number of members to be comprised in each of the Board Committees shall
be determined by the Parties provided that each Party shall be entitled to
appoint an equal number of representatives on each of the Board Committees. The
chairman of the Audit Committee shall be appointed by QIV for the first year,
TLS for the second year and PharmaCo for the third year, and thereafter, such
appointment right shall be rotated among QIV, TLS and PharmaCo for every
subsequent year. The chairman of the Nominating/Compensation Committee shall be
appointed by PharmaCo for the first year and QIV for the second year, and
thereafter, such appointment right shall be rotated between PharmaCo and QIV for
every subsequent year.
7.3 All decisions of each of the Audit Committee and the Nominating/Compensation
Committee shall require the affirmative votes of all the representatives from
the Parties on such Board Committee. The chairman of such Board Committee shall
not have a second or casting vote at meetings of such Board Committee.
7.4 The roles, responsibilities and powers of each Board Committee shall be
determined by the Board of Holdco.
8. Management
The day-to-day management of each Group Company shall be carried out by a senior
management team of such Group Company which shall comprise the chief executive
officer, chief financial officer, country managers and such other management
team members as the Board of such Group Company may appoint. The appointment of
the chief executive officer and the chief financial officer of each Group
Company shall require the unanimous written approval of the representatives of
the Parties on the Board of such Group Company. The chief executive officer of
each Group Company shall report directly to the Board of such Group Company on
strategic matters. The chief financial officer of each Group Company shall
implement accounting and control policies of such Group Company and ensure their
compliance. For the avoidance of doubt,

Page 5



--------------------------------------------------------------------------------



 



the chief executive officer of a Group Company may be the same person as the
chief executive officer of any other Group Company, and the chief financial
officer of a Group Company may be the same person as the chief financial officer
of any other Group Company.
9. Meeting of Shareholders
9.1 General meetings of shareholders in each Group Company shall take place in
accordance with the applicable provisions of the Articles of such Group Company
on the basis that:

(a)   in the case of Holdco, the quorum shall be 1 duly authorised
representative of each Party and in the case of each Newco, 1 person
representing Holdco as may be authorised by the Board of Holdco, being the
corporation beneficially entitled to the whole of the issued capital of such
Newco;

(b)   the notice of meeting shall set out an agenda identifying in reasonable
detail the matters to be discussed (unless the shareholders agree otherwise);  
(c)   each shareholder shall have 1 vote for every ordinary share held by it;
and   (d)   the chairman of the meeting shall not have a second or casting vote.

9.2 Any matters requiring a general meeting of or approval by the shareholders
under the Companies Act, but not covered by the Reserved Matters, shall be dealt
with in accordance with the relevant Memorandum and Articles.
10. Reserved Matters
Subject to clauses 11, 12, and 18.1(e) and any additional requirements specified
by the Companies Act or other applicable law, none of the Reserved Matters shall
be taken by any Group Company unless the prior written approvals of each Party
(so long as it has a Shareholding Percentage of at least 5%) and all the
Significant Shareholders have been obtained. For the avoidance of doubt, the
Parties shall be deemed to have given their respective prior written approval
for those Reserved Matters which are or will be done to give effect to the
matters contemplated under any of the Primary Transaction Documents.
11. Newco2 Put Option And Call Option Matters
Notwithstanding anything to the contrary, on and from Newco2 Completion, all
decisions relating to any matter under the Supplemented Newco2 Put & Call Option
Agreement as between Holdco and PharmaCo including but not limited to: (a) the
commencement, settlement, defence or abandonment of litigation or admission of
liability in relation to any matter under the Supplemented Newco2 Put & Call
Option Agreement; and (b) the exercise of any right or performance of any
obligation by Holdco under the Supplemented Newco2 Put & Call Option Agreement,
shall be determined by TLS and QIV, and PharmaCo shall at its election either
(i) exercise its votes in Holdco to give effect to the directions of TLS and QIV
in relation thereto, or (ii) abstain from voting on such matter and permit TLS
and QIV to direct the action of Holdco in relation thereto provided that such
abstention shall not have the effect of preventing Holdco from carrying out TLS’
and QIV’s instructions. PharmaCo shall perform all acts and take all steps
necessary on its part to ensure that Holdco will give effect to TLS’ and QIV’s
directions under this clause provided that PharmaCo shall not be obliged to
perform any acts or take any steps which derogates from the right of PharmaCo to
abstain from voting (where permitted herein) on such matter.
12. Newco3 Put option And Call Option Matters
12.1 Notwithstanding anything to the contrary, prior to Newco3 Completion, all
decisions relating to any matter under the Newco3 Put & Call Option Agreement as
between Holdco and QIV including but not limited to: (a) the fulfilment of the
conditions precedent for exercise of the

Page 6



--------------------------------------------------------------------------------



 



put option or call option under the Newco3 Put & Call Option Agreement (save for
the condition precedent under (i) clause 7.1(c) of the Newco3 Put & Call Option
Agreement which shall be determined by TLS and PharmaCo jointly and (ii) clause
7.1(l) of the Newco3 Put & Call Option Agreement which shall be determined by
QIV solely); (b) the decision whether to exercise the put option or the call
option under the Newco3 Put & Call Option Agreement; (c) the commencement,
settlement, defence or abandonment of litigation or admission of liability in
relation to any matter under the Newco3 Put & Call Option Agreement; and (d) the
exercise of any right or performance of any obligation by Holdco under the
Newco3 Put & Call Option Agreement, shall be determined by TLS solely, and each
of QIV and PharmaCo shall at its election either (i) exercise its votes in
Holdco to give effect to the directions of TLS in relation thereto, or
(ii) abstain from voting on such matter and permit TLS to direct the action of
Holdco in relation thereto provided that such abstention shall not have the
effect of preventing Holdco from carrying out TLS’ instructions. Each of QIV and
PharmaCo shall perform all acts and take all steps necessary on its part to
ensure that Holdco will give effect to TLS’ directions under this clause
provided that it shall not be obliged to perform any acts or take any steps
which derogates from its right to abstain from voting (where permitted herein)
on such matter.
12.2 Notwithstanding anything to the contrary, on and from Newco3 Completion,
all decisions relating to any matter under the Newco3 Put & Call Option
Agreement as between Holdco and QIV including but not limited to: (a) the
commencement, settlement, defence or abandonment of litigation or admission of
liability in relation to any matter under the Newco3 Put & Call Option
Agreement; and (b) the exercise of any right or performance of any obligation by
Holdco under the Newco3 Put & Call Option Agreement, shall be determined by TLS
and PharmaCo, and QIV shall at its election either (i) exercise its votes in
Holdco to give effect to the directions of TLS and PharmaCo in relation thereto,
or (ii) abstain from voting on such matter and permit TLS and PharmaCo to direct
the action of Holdco in relation thereto provided that such abstention shall not
have the effect of preventing Holdco from carrying out TLS’ and PharmaCo’s
instructions. QIV shall perform all acts and take all steps necessary on its
part to ensure that Holdco will give effect to TLS’ and PharmaCo’s directions
under this clause provided that QIV shall not be obliged to perform any acts or
take any steps which derogates from the right of QIV to abstain from voting
(where permitted herein) on such matter.
13. Issue of Shares
The share capital of Holdco may be increased from time to time by such amount as
the Parties may agree provided that the issue of any unissued shares or of any
new shares from time to time created in the capital of Holdco shall before
issuance be offered for subscription in the first instance to each Party in its
Shareholding Percentage, unless otherwise agreed by the Parties in writing.
14. Financing
14.1 The Parties shall extend shareholders’ loans of up to US$195,000,000 to
Holdco, on the terms of the Amended and Restated Shareholders’ Loan Agreement.
14.2 In the event that the Parties determine that further financing requirements
of each Group Company shall be provided by way of external borrowings from third
parties, each Party shall use its reasonable endeavours to procure that
commercial loans and other loans from banks or other financial institutions, or
other sources, be made to such Group Company.
14.3 None of the Parties shall be obliged to participate for the benefit of any
Group Company in any guarantee, bond or financing arrangement with any bank or
financial institution, whether as a guarantor or in any other capacity
whatsoever. If and to the extent that the Parties unanimously agree in writing
to participate in any such guarantee, bond or financing arrangement then, unless
the Parties agree otherwise in writing, any liability or obligation to be
assumed by them in relation to any such guarantee, bond or financing arrangement
shall be borne in proportion to their Shareholding Percentages. Any such
liability or obligation shall be several and not joint or joint and several,
unless they agree otherwise in writing.

Page 7



--------------------------------------------------------------------------------



 



14.4 Immediately upon the disposal by any Party of all its shareholding interest
in Holdco pursuant to this Agreement (other than pursuant to clause 25), that
Party shall be released from its financing obligations under clauses 14.1 and
14.2 and the shareholders’ loans extended or to be extended by such Party to any
Group Company shall be dealt with in accordance with clause 24.10. The Parties
shall within 30 days after the disposal by any Party of all its shareholding
interest in Holdco take all necessary steps to discharge any security or
guarantee issued by that Party in connection with the indebtedness of any Group
Company. However, a Party who ceases to be a shareholder of Holdco shall remain
liable under any guarantee or security for any claims arising out of any default
by such Group Company during the period in which that Party was still a
shareholder in Holdco.
15. Financial Matters
15.1 The Parties shall procure that each Group Company adopts accounting
principles approved by the Board of such Group Company in relation to its
financial statements.
15.2 The Parties shall each use its best endeavours to procure that the Board of
each Group Company shall, after making proper provisions and subject to the
appropriation of prudent and proper reserves and the retention out of profits of
funds to meet working capital requirements and other expenditure proposed under
any business plans, distribute to its shareholders the maximum amount of
dividends, such dividends being declared and paid to its shareholders within
three months from the end of that financial year or any time within that
financial year as may be agreed by its shareholders.
15.3 The Parties shall procure that each Group Company gives access to the
Parties to examine the books, records and accounts kept by such Group Company
and provides each Party all information, including monthly management accounts
and operating statistics and other trading and financial information, in such
form as a Party reasonably requires to keep it properly informed about the
business and affairs of such Group Company and generally to protect its
interests as a shareholder in Holdco.
15.4 Without prejudice to the generality of clause 15.3, the Parties shall
procure that each Group Company supplies the Parties with copies of:

(a)   audited accounts for such Group Company (complying with all relevant legal
requirements);   (b)   a business plan and itemised revenue and capital budgets
for each financial year showing proposed trading and cash flow figures, manning
levels and all material proposed acquisitions, disposals and other commitments
for that financial year; and   (c)   monthly/quarterly management accounts of
such Group Company, which shall include a consolidated profit and loss account,
balance sheet and cash flow statement broken down according to the principal
divisions of such Group Company.

16. Confidentiality
16.1 Subject to the provisions of clause 16.2 below, each of the Parties shall
both during and after the term of this Agreement:

(a)   keep confidential the terms of this Agreement and all information, whether
in writing or any other form, which it may acquire in relation to each Group
Company or in relation to the clients, business or affairs of each of the other
Parties (or any of its affiliates) and shall not use or disclose such
information except with the prior written consent of such other Party(ies); and

(b)   procure that its subsidiaries and its officers, employees and
representatives and those of its subsidiaries observe a similar duty of
confidentiality.

Page 8



--------------------------------------------------------------------------------



 



16.2 The restriction in clause 16.1 does not apply to any information which:

(a)   at the time of supply is already in the public domain;   (b)  
subsequently comes into the public domain, other than through a breach of any
duty of confidentiality by any Party;   (c)   is already in the lawful
possession of the Party receiving the information (or its authorised recipient);
  (d)   subsequently comes into the lawful possession of the Party receiving the
information (or its authorised recipient) from a third party who is not in
breach of any duty of confidentiality with regard to the information;   (e)   is
required to be disclosed by law, or by any stock exchange or governmental or
regulatory authority having jurisdiction over the Party required to disclose the
information, as long as the disclosing Party first consults the other Parties
(where reasonably practicable) on the proposed form, timing, nature and purpose
of the disclosure;   (f)   has been independently acquired by any Party
otherwise than in the exercise of that Party’s rights under this Agreement or in
the implementation of this Agreement;   (g)   in order to perform its
obligations under or pursuant to this Agreement any Party is required to
disclose to a third party; or   (h)   relates to any Group Company and is
disclosed in the ordinary course of advancing its business.

16.3 If a Party ceases to be a shareholder in Holdco, it shall (if required by
notice from any Group Company or any other Party) return to such Group Company
or other Party (as the case may be) the confidential information of such Group
Company or other Party (as the case may be). If so required to return
confidential information, the first Party shall (and shall ensure that its
subsidiaries and its officers and employees and those of its subsidiaries
shall):

(a)   return all documents containing confidential information which have been
provided by or on behalf of such Group Company or other Party (as the case may
be) demanding the return of confidential information; and

(b)   destroy any copies of such documents and any document or other record
reproducing, containing or made from or with reference to the confidential
information,

(save, in each case, for any submission to or filings with governmental, tax or
regulatory authorities). The first Party shall return or destroy the
confidential information as soon as practicable after receiving notice to do so.
16.4 The provisions of this clause 16 shall survive the termination of this
Agreement.
17. Restrictions
17.1 Each of PharmaCo and QIV shall not and shall procure that each of its
affiliates shall not (whether alone or jointly with another and whether directly
or indirectly) carry on or be engaged or (except as the owner for investment of
securities dealt in on a stock exchange and not exceeding 5% in nominal value of
the securities of any class) interested economically or otherwise in any manner
whatsoever in Competing Business I (as defined below) for so long as it owns at
least 5% of the issued share capital in Holdco and for a period of 2 years after
it ceases to own at least 5% of the issued share capital in Holdco.

Page 9



--------------------------------------------------------------------------------



 



17.2 On and from Newco2 Completion, PharmaCo shall not and shall procure that
its affiliates shall not (whether alone or jointly with another and whether
directly or indirectly) carry on or be engaged or (except as the owner for
investment of securities dealt in on a stock exchange and not exceeding 5% in
nominal value of the securities of any class) interested economically or
otherwise in any manner whatsoever in Competing Business II (as defined below)
for so long as its owns at least 5% of the issued share capital in Holdco and
for a period of 2 years after it ceases to own at least 5% of the issued share
capital in Holdco.
17.3 On and from Newco3 Completion, QIV shall not and shall procure that its
affiliates shall not (whether alone or jointly with another and whether directly
or indirectly) carry on or be engaged or (except as the owner for investment of
securities dealt in on a stock exchange and not exceeding 5% in nominal value of
the securities of any class) interested economically or otherwise in any manner
whatsoever in Competing Business III (as defined below) for so long as its owns
at least 5% of the issued share capital in Holdco and for a period of 2 years
after it ceases to own at least 5% of the issued share capital in Holdco.
17.4 The restrictions in clauses 17.1 to 17.3 shall not apply to:

(a)   any agency or contract sales organisation contracts or arrangements which
the Group Companies do not wish to undertake;

(b)   QIV and its affiliates acquiring any right, title or interest in or to,
directly or indirectly, Existing Tail-end Products (as defined below) in any one
or more of the Asia Pacific Countries (as defined below) so long as the
transaction in respect of any such acquisition (Relevant Transaction) also
involves the acquisition of any right, title or interest in or to, directly or
indirectly, Existing Tail-end Products in both an Asia Pacific Country and
another country. For the avoidance of doubt, the restriction set forth in clause
17.1 will only apply if any acquisition described in this sub-paragraph
(b) relates solely to Existing Tail-end Products in one or more Asia Pacific
Country(ies); and

(c)   QIV and its affiliates acquiring any right, title or interest in or to,
directly or indirectly, Novel Products (as defined below) anywhere in the world
(Novel Products Transaction).

17.5 For the purposes of this Agreement:

(a)   Competing Business I means the business of acquiring any right, title or
interest in or to, directly or indirectly, patented and off-patent branded
ethical research based pharmaceutical products, carried on by Holdco and/or any
of its subsidiaries in the following countries: Thailand, the People’s Republic
of China, Hong Kong, Macau, Taiwan, Indonesia, Singapore, Brunei, Cambodia,
Vietnam, Malaysia, the Philippines, India, Korea, Australia and New Zealand
(each an Asia Pacific Country and collectively referred to as Asia Pacific
Countries);

(b)   Competing Business II means the business of providing (i) marketing
services for patented and off-patent branded ethical research based
pharmaceutical and healthcare products through agency or contract sales
organisation (CSO) arrangements and (ii) regulatory services including advisory
services on regulatory environment, activities pertaining to the registration of
patented and off-patent branded ethical research based pharmaceutical and
healthcare products with the relevant regulatory bodies and product licence
holding, market research services and sales and marketing development programmes
carried on by Newco2 and its subsidiaries and (after Newco3 Completion) Newco3
and its subsidiaries. For the avoidance of doubt, Competing Business II does not
include any business set out in Schedule 3 and then being carried on by ZPH or
its affiliates;

(c)   Competing Business III means the business of providing (i) marketing
services for patented and off-patent branded ethical research based
pharmaceutical and healthcare

Page 10



--------------------------------------------------------------------------------



 



    products through agency or contract sales organisation (CSO) arrangements
and (ii) regulatory services including advisory services on regulatory
environment, activities pertaining to the registration of patented and
off-patent branded ethical research based pharmaceutical and healthcare products
with the relevant regulatory bodies and product licence holding, market research
services and sales and marketing development programmes carried on by Newco2 and
its subsidiaries and Newco3 and its subsidiaries. For the avoidance of doubt,
Competing Business III does not include any business set out in Schedule 4 and
then being carried on by QTC or its affiliates;

(d)   Existing Tail-end Products means patented and off-patent branded ethical
research based pharmaceutical and healthcare products that have been approved
and are available for sale in any Asia Pacific Country for at least six years
(both after and before the date of this Agreement); and   (e)   Novel Product
means any pharmaceutical product which is not an Existing Tail-end Product.

17.6 In the event that there is any dispute between the Parties in respect of
the scope of Competing Business I, Competing Business II or Competing Business
III, the Parties shall for a period of 30 days in good faith negotiate and
endeavour to resolve such dispute amicably.
17.7 Each Party shall not and shall procure that each of its affiliates shall
not for so long as it owns at least 5% of the issued share capital in Holdco and
for a period of 2 years after it ceases to own at least 5% of the issued share
capital in Holdco (Restricted Period) directly or indirectly, solicit or
endeavour to entice away from any Group Company or any of their subsidiaries any
person employed by any of such companies during the Restricted Period in skilled
or managerial work. The placing of an advertisement of a post available to a
member of the public generally and the recruitment of a person through an
employment agency shall not constitute a breach of this clause 17.7 provided
that such Party or any of its affiliates does not encourage or advise such
agency to approach any such employee.
17.8 QIV shall procure that QTC shall not, for a period of 5 years from the date
of Newco3 Completion, sell, assign, transfer, grant any licence or otherwise
confer any right whatsoever in the trademark “Innovex” to any person engaged in
or carrying on the business of providing (a) marketing services for patented and
off-patent branded ethical research based pharmaceutical and healthcare products
through agency or contract sales organisation (CSO) arrangements and (b)
regulatory services including advisory services on regulatory environment,
activities pertaining to the registration of patented and off-patent branded
ethical research based pharmaceutical and healthcare products with the relevant
regulatory bodies and product licence holding, market research services and
sales and marketing development programmes, in the case of each of sub-clauses
(a) and (b), in any Asia Pacific Country.
17.9 Unless the Parties otherwise agree in writing, the Parties shall procure
that the name and trademark “Innovex” licensed by QTC and/or subsidiaries of QTC
engaged in Quintiles’ Business to Newco3 and/or its subsidiaries pursuant to the
Newco3 Put & Call Option Agreement shall not be used by Holdco or any of its
subsidiaries for businesses other than the business of providing (a) marketing
services for patented and off-patent branded ethical research based
pharmaceutical and healthcare products through agency or contract sales
organisation (CSO) arrangements and (b) regulatory services including advisory
services on regulatory environment, activities pertaining to the registration of
patented and off-patent branded ethical research based pharmaceutical and
healthcare products with the relevant regulatory bodies and product licence
holding, market research services and sales and marketing development programmes
worldwide other than in the Americas (including North and South America, and all
of the United States), Europe (Western, Eastern and Central), Africa and Japan.
For the avoidance of doubt, Holdco and/or any of its subsidiaries may not use
the trademark “Innovex” for any business for the provision of clinical
development and related services and/or regulatory advisory services relating to
product development in any country in the world.

Page 11



--------------------------------------------------------------------------------



 



17.10 Each of the Parties acknowledges and agrees that:

(a)   each of clauses 17.1 to 17.3 and 17.7 to 17.9 constitutes an entirely
separate and independent restriction and that the duration, extent and
application of each restriction are no greater than is reasonable and necessary
for the protection of the interests of the other Parties and the Group
Companies. If any such restriction shall be adjudged by any court or authority
of competent jurisdiction to be void or unenforceable but would be valid if
deleted in part, or reduced in application, then the said restriction shall
apply within the jurisdiction of that court or competent authority with such
modification as may be necessary to make it valid and enforceable; and

(b)   a breach of any of the covenants in clauses 17.1 to 17.3 and 17.7 to 17.9
would result in harm to the other Parties and the Group Companies that cannot be
adequately compensated by monetary awards. Accordingly, it is agreed that in
addition to all other remedies available to the other Parties and the Group
Companies at law or in equity, the other Parties and/or any of the Group
Companies shall be entitled to apply to a court of competent jurisdiction for
relief by way of restraining order, injunction, decree or otherwise, as may be
appropriate to ensure compliance with such covenants.

18. Right Of First Participation
18.1 In respect of the acquisition of Existing Tail-end Products pursuant to a
Relevant Transaction which also incorporates a service component, QIV agrees
that it shall grant Newco1 the right of first refusal to participate in any
acquisition by it or its affiliates of any right, title or interest in or to,
directly or indirectly, such Existing Tail-end Products in any Asia Pacific
Country in accordance with the following principles:

(a)   QIV shall inform the relevant principal of such right of first refusal of
Newco1 in respect of Existing Tail-end Products in the Asia Pacific Countries
and shall use its reasonable endeavours to negotiate with the relevant principal
to permit disclosure to and discussion with Newco1 on the Relevant Transaction
in any Asia Pacific Country subject to Newco1 being bound by confidentiality
undertakings;

(b) QIV shall be entitled to carry out all negotiations in respect of the
Relevant Transaction;

(c)   QIV shall consult with Newco1 (as far as possible) beforehand in respect
of the terms of the Relevant Transaction relating to the acquisition of the
Existing Tail-end Products in an Asia Pacific Country and pursuant to such
consultation, shall agree to the reasonable requests of Newco1 in respect of
such terms, subject to sub-paragraph (a) above;

(d)   the percentage and/or quantum of Newco1’s participatory interest in the
Relevant Transaction in any Asia Pacific Country shall be determined by Newco1;
and

(e)   the approval of QIV shall not be required in connection with the decision
of Newco1 on any matter in relation to the Relevant Transaction (including but
not limited to the decision whether Newco1 should proceed in participating in
the acquisition of the subject of the Relevant Transaction, the percentage
and/or quantum of Newco1’s participatory interest and the terms of the Relevant
Transaction), notwithstanding that such decision is a Reserved Matter.

18.2 In respect of the acquisition of Novel Products pursuant to a Novel
Products Transaction, QIV agrees that it shall invite Newco1 to participate (but
not negotiate) together with QIV and/or its affiliates in any acquisition by it
or its affiliates of any right, title or interest in or to, directly or
indirectly, such Novel Products in any Asia Pacific Country. The terms of
Newco1’s participation are to be agreed between QIV and/or its affiliates and
Newco1 in good faith (including, for the avoidance of doubt, the percentage
and/or quantum of Newco1’s participatory interest).

Page 12



--------------------------------------------------------------------------------



 



19. Regulatory matters
19.1 The Parties shall co-operate with each other to ensure that all information
necessary or desirable for making (or responding to any requests for further
information following) any notification or filing made in respect of this
Agreement, or the transactions contemplated by it, is supplied to the Party
dealing with such notification and filing and that they are properly, accurately
and promptly made.
19.2 If any material action is taken or threatened by any court of competent
jurisdiction or government or regulatory authority prohibiting or restricting
the businesses contemplated to be carried on by any Group Company and the
transactions contemplated under this Agreement, the Parties shall promptly meet
to discuss:

(a)   the situation and the action to be taken as a result; and

(b)   whether any modification to the terms of this Agreement (or any agreement
entered into pursuant to this Agreement) should be made in order that any
requirement (whether as a condition of giving any approval, clearance or consent
or otherwise) of any regulatory authority may be reconciled with, and within the
intended scope of, the business arrangements contemplated by this Agreement. The
Parties shall co-operate to give effect to any agreed modifications.

20. Relationship with Affiliates
20.1 Each Party shall ensure that any contracts between any Group Company and
any affiliate of such Party are made on an arm’s length commercial basis and on
terms that are not unfairly prejudicial to the interests of any of the Parties
or such Group Company. Each Party will use all reasonable endeavours to ensure
that such terms are negotiated and settled in good faith.
20.2 The Parties agree that Pharma Industries, the contract manufacturing
division of ZPH, shall be the preferred provider (as defined below) of contract
manufacturing services for Newco2 and Newco3. For the purposes of this clause
20.2, preferred provider status means that the relevant party shall first
negotiate in good faith for a reasonable period with the relevant service
provider to agree on mutually satisfactory customary terms and conditions for
the services to be provided and only if the relevant parties fail to mutually
agree on such terms and conditions shall the relevant party obtain the services
of third party service providers.
20.3 For so long as it owns at least 5% of the issued share capital in Holdco,
PharmaCo shall procure that ZPH and QIV shall procure that QTC grants Newco2 or
Newco3 (as the case may be):

(a)   exclusive marketing rights to market, sell, promote and distribute
patented and off-patent branded ethical research based pharmaceutical and
healthcare products owned or acquired by ZPH or QTC or their respective
affiliates (as the case may be) through agency contracts in any Asia Pacific
Country; and

(b)   exclusive marketing rights for marketing of patented and off-patent
branded ethical research based pharmaceutical and healthcare products owned or
acquired by ZPH or QTC or their respective affiliates (as the case may be)
through contract sales organisation contracts in any Asia Pacific Country,

on customary terms and conditions to be negotiated and agreed by the relevant
parties in good faith, and provided that the terms provided by Newco2 or Newco3
(as the case may be) are commercially competitive.
20.4 In the event that (a) Newco3 and/or its subsidiaries require distribution
services in their countries of operation and/or (b) Newco2 and/or its
subsidiaries require distribution services in countries of operation not covered
under the Newco2 Distribution Agreement, PharmaCo shall procure that ZPH and/or
its subsidiaries and the Parties shall procure that Newco3 and/or its

Page 13



--------------------------------------------------------------------------------



 



subsidiaries or Newco2 and/or its subsidiaries (as the case may be) enter into a
distribution agreement (incorporating the following terms and such other terms
as shall be agreed between the Parties) pursuant to which ZPH and/or its
subsidiaries agree to provide to Newco3 and/or its subsidiaries or Newco2 and/or
its subsidiaries (as the case may be) with distribution services (Relevant
Distribution Agreement):

(a)   for so long as PharmaCo holds at least 5% of the shares in the issued
share capital of Holdco, Newco3 and/or its subsidiaries or Newco2 and/or its
subsidiaries (as the case may be) shall grant to ZPH and/or its subsidiaries an
exclusive distribution contract in such countries of operation where ZPH and/or
its subsidiaries provide(s) distribution services;

(b)   the rates offered by ZPH and/or its subsidiaries to Newco3 and/or its
subsidiaries or Newco2 and/or its subsidiaries (as the case may be) are on a
“most favoured” basis for similar sized accounts and shall continue for so long
as PharmaCo’s shareholding in Holdco does not fall below 5%;

(c)   ZPH will disclose fully to Holdco the basis on which it arrives at the
“most favoured” rates that Newco3 and/or its subsidiaries or Newco2 and/or its
subsidiaries (as the case may be) are charged, including the schedules of
rates/charges for various customers (on a no-names basis);

(d)   in the event that Holdco, Newco2 or Newco3 is subsequently listed, the
Relevant Distribution Agreement shall continue but may require certain
amendments to be made thereto to comply with relevant listing rules on, inter
alia, related party transactions;

(e)   the distribution terms for the first two years of the term of the Relevant
Distribution Agreement shall be on a “most favoured” basis for similar sized
accounts; and

(f)   after the first two years of the term of the Relevant Distribution
Agreement, the distribution terms will be negotiated in good faith on a “most
favoured” basis for similar sized accounts.

20.5 In the event that Newco2, Newco3 and/or any of their respective
subsidiaries require(s) clinical trial services or services for the development
of pharmaceutical products prior to such pharmaceutical products being initially
marketed or re-marketed (Clinical Trial Services) in their countries of
operation, QIV shall procure that QTC and/or its subsidiaries and the Parties
shall procure that Newco2, Newco3 and/or any of their respective subsidiaries
(as the case may be) enter into a clinical trial services agreement
(incorporating the following terms and such other terms as shall be agreed
between the Parties) pursuant to which QTC and/or its subsidiaries agree to
provide to Newco2, Newco3 and/or any of their respective subsidiaries (as the
case may be) with Clinical Trial Services (Relevant Clinical Trial Agreement):

(a)   for so long as QIV holds at least 5% of the shares in the issued share
capital of Holdco, Newco2, Newco3 and/or any of their respective subsidiaries
(as the case may be) shall grant to QTC and/or its subsidiaries an exclusive
clinical trial services agreement in such countries of operation where QTC
and/or its subsidiaries provide(s) Clinical Trial Services;

(b)   the rates offered by QTC and/or its subsidiaries to Newco2, Newco3 and/or
any of their respective subsidiaries (as the case may be) are on a “most
favoured” basis for similar sized accounts and shall continue for so long as
QIV’s shareholding in Holdco does not fall below 5%;

(c)   QTC will disclose fully to Holdco the basis on which it arrives at the
“most favoured” rates that Newco2, Newco3 and/or any of their respective
subsidiaries (as the case may be) are charged, including the schedules of
rates/charges for various customers (on a no-names basis);

Page 14



--------------------------------------------------------------------------------



 



(d)   in the event that Holdco, Newco2 or Newco3 is subsequently listed, the
Relevant Clinical Trial Agreement shall continue but may require certain
amendments to be made thereto to comply with relevant listing rules on, inter
alia, related party transactions;

(e)   the terms for the first two years of the term of the Relevant Clinical
Trial Agreement shall be on a “most favoured” basis for similar sized accounts;
and

(f)   after the first two years of the term of the Relevant Clinical Trial
Agreement, the terms will be negotiated in good faith on a “most favoured” basis
for similar sized accounts.

21. Tax Matters
Each Party agrees to co-operate, and ensure that its subsidiaries co-operate, to
such extent as may be reasonably requested in connection with the making of any
returns, claims or elections for taxation purposes by any Group Company or
otherwise in relation to the taxation affairs of any Group Company.
22. No Side Voting Agreements
Each of the Parties shall not and shall procure that their respective affiliates
shall not enter into any side agreements with any of the other Parties or their
affiliates to agree on the manner in which any Party’s voting rights in Holdco
should be exercised.
23. Undertakings and Warranties
23.1 PharmaCo undertakes and warrants to the other Parties that it is at the
date of this Agreement and shall for so long as it is a shareholder in Holdco
remain, a direct or indirect wholly-owned subsidiary of ZPH (or any successor of
ZPH) or an entity that directly or indirectly controls ZPH (or any successor of
ZPH).
23.2 TLS undertakes and warrants to the other Parties that it is at the date of
this Agreement and shall for so long as it is a shareholder in Holdco remain, a
direct or indirect wholly-owned subsidiary of Temasek Capital (Private) Limited
(or any successor of Temasek Capital (Private) Limited) or an entity that
directly or indirectly controls Temasek Capital (Private) Limited (or any
successor of Temasek Capital (Private) Limited).
23.3 QIV undertakes and warrants to the other Parties that it is at the date of
this Agreement, and shall for so long as it is a shareholder in Holdco remain, a
direct or indirect wholly-owned subsidiary of QTC (or any successor (by any
method) to all or substantially all of QTC’s assets or business, as constituted
on the date of such succession (a QTC Successor)) or persons that directly or
indirectly control QTC (or any QTC Successor); provided, however, QTC (or any
QTC Successor) or any affiliates of QTC (or any QTC Successor) may engage in any
public offerings of securities and participate in any distribution of securities
related to any such public offerings without breaching this undertaking or
warranty.
23.4 QIV undertakes and warrants to the other Parties that on and from Newco3
Completion, QTC either has no operation of Quintiles’ Business or has ceased
operation of Quintiles’ Business in the Asia Pacific Countries.
23.5 PharmaCo undertakes and warrants to the other Parties that on and from
Newco2 Completion, ZPH either has no operation of the PharmaLink Business or has
ceased operation of the PharmaLink Business in the Asia Pacific Countries.
24. Transfer of Shares in Holdco
24.1 A Party shall not transfer its shares in Holdco otherwise than in
accordance with this Agreement and the Articles. A Party shall not transfer all
or any of its shares in Holdco until 30 days after the earlier of (a) Newco3
Completion and (b) the expiry of the QIV Put Option and TLS

Page 15



--------------------------------------------------------------------------------



 



and PharmaCo Call Option in relation to the shares in Holdco held by QIV under
the Newco3 Put & Call Option Agreement. Provided that the provisions in this
clause 24 shall not apply to (i) a transfer of QIV’s shares in Holdco pursuant
to the exercise of the QIV Put Option or TLS and PharmaCo Call Option and (ii) a
transfer of any Party’s shares in Holdco pursuant to clause 25.
24.2 Unless otherwise provided, a Party shall not sell, encumber or dispose of
all or any part of its shareholding interest in Holdco without the prior written
consent of the other Parties.
24.3 Any share in Holdco may be transferred by a Party to any of its affiliates,
and the restrictions set out below (other than clause 24.10) shall not apply to
any transfer of shares in Holdco in these circumstances provided nevertheless
that such affiliate may re-transfer such shares to the original transferor or an
affiliate of the original transferor and provided further that all of such
shares shall forthwith be re-transferred to the original transferor if at any
time after such transfer of shares, the transferee ceases to be an affiliate of
the original transferor other than as a result of public offerings of securities
or related distributions as described in clause 23.3. Notwithstanding anything
to the contrary in this Agreement, such transfer of shares shall not relieve or
discharge the transferor from any of its obligations under this Agreement and
the transferor shall continue to be subject to the obligations under this
Agreement and be liable to the other Parties as if no such transfer had occurred
and the liability of the transferor hereunder shall be joint and several with
its affiliate which holds those shares pursuant to any such transfer.
24.4 Unless otherwise provided, shares in Holdco may not be transferred by any
Party to any person so long as any other Party is willing to purchase those
shares in the manner provided in this clause 24. Any Party may agree in writing
to waive its pre-emption rights contained in this Agreement.
24.5 Any Party (Transferor) proposing to transfer any shares in Holdco (Transfer
Shares) shall give notice in writing (Transfer Notice) to Holdco and the other
Parties (Continuing Parties), offering to sell the Transfer Shares to each of
the Continuing Parties in proportion (as nearly as may be) to the number of
shares in Holdco held by the Continuing Parties (Proportionate Entitlement).
Every Transfer Notice shall specify: (a) the number of Transfer Shares which the
Transferor is proposing to sell and each of the Continuing Parties’
Proportionate Entitlement; (b) the price at which the Transferor wishes to sell
the Transfer Shares (Transferor’s Price); (c) the other terms and conditions of
the sale of the Transfer Shares (if any) (Prescribed Terms); and (d) the
identity of the person to whom the Transferor proposes to transfer the Transfer
Shares (Buyer), and if the Buyer is a corporation other than a corporation whose
shares are listed on a stock exchange, the place of its incorporation, the
name(s) of its legal and beneficial shareholder(s) and the person who or which
ultimately controls or owns the Buyer. Subject as hereinafter mentioned, a
Transfer Notice shall constitute an offer by the Transferor of the sale of the
Transfer Shares to the Continuing Parties at the Transferor’s Price and on the
Prescribed Terms (if any). A Transfer Notice may not be withdrawn except with
the written sanction of the directors of Holdco.
24.6

(a)   Each of the Continuing Parties (Purchasing Party) may, within the period
of 21 days after service of a Transfer Notice (Transfer Period), give notice to
the Transferor (Purchase Notice) if it wishes to purchase all (but not part) of
its Proportionate Entitlement at the Transferor’s Price and on the Prescribed
Terms (if any) specified in the Transfer Notice and if applicable, its wish to
purchase all (but not part) of the other Continuing Party’s Proportionate
Entitlement at the Transferor’s Price and on the Prescribed Terms (if any)
specified in the Transfer Notice in the event that the other Continuing Party
declines to purchase its Proportionate Entitlement offered by the Transferor
under the Transfer Notice.

(b)   If any of the Continuing Parties fails to serve a Purchase Notice before
the expiry of the Transfer Period, it shall be deemed to have declined the offer
by the Transferor constituted

Page 16



--------------------------------------------------------------------------------



 



    by the Transfer Notice. A Purchase Notice shall be irrevocable unless agreed
in writing by the Transferor and all the Continuing Parties serving Purchase
Notices.

(c)   If any Continuing Party declines to purchase its Proportionate Entitlement
offered by the Transferor under the Transfer Notice, such Continuing Party’s
Proportionate Entitlement shall be allocated to the other Continuing Party who
has applied for the first Continuing Party’s Proportionate Entitlement.

24.7

(a)   If Purchase Notices are served by the Purchasing Party(ies) for all of the
Transfer Shares, the Transferor shall be bound to sell, and the Purchasing
Party(ies) shall be bound to purchase, all of the Transfer Shares at the
Transferor’s Price and upon the Prescribed Terms (if any) and otherwise in
accordance with this clause 24. Completion shall take place within 14 days from
the end of the Transfer Period.

(b)   On completion of the sale of the Transfer Shares, the Transferor shall
upon receipt of the Transferor’s Price, transfer the Transfer Shares to the
Purchasing Party(ies) by the delivery of the duly executed transfers in favour
of the Purchasing Party(ies) in respect of the Transfer Shares, together with
the relative share certificates and all documents required to effect the
stamping of the transfers (including such statutory declarations, letters,
worksheets and valuations as the tax authorities may require).

24.8 In the event the Transferor fails to carry out the transfer of any Transfer
Shares which it shall have become bound to transfer, the Board of Holdco may
authorise some person to execute, complete and deliver, in the name and on
behalf of the Transferor, transfer(s) of the Transfer Shares to the Purchasing
Party(ies) against payment of the Transferor’s Price to Holdco. On payment of
the Transferor’s Price to Holdco, the Purchasing Party(ies) shall be deemed to
have obtained a good quittance for such payment and on execution and delivery of
the transfer, the Purchasing Party(ies) shall be entitled to insist upon its
name being entered into the register of members of Holdco as the holder by
transfer of the Transfer Shares. The Purchasing Party(ies) shall procure that
Holdco shall forthwith pay the Transferor’s Price into a separate bank account
in the name of Holdco and shall hold the Transferor’s Price in trust for the
Transferor. The Transferor shall in such case be bound to deliver its
certificate(s) for those Transfer Shares, and on such delivery, shall be
entitled to receive the Transferor’s Price, without interest.
24.9 If (a) the Continuing Parties do not wish to purchase all of the Transfer
Shares or (b) through no default on the part of the Transferor, the purchase of
the Transfer Shares in respect of which the Purchase Notice(s) has or have been
given shall not be completed within the relevant period stipulated above, the
Transferor shall, at any time within 6 months thereafter, be at liberty, subject
to the Articles and clause 26, to sell and transfer all or any of the Transfer
Shares, to the Buyer (and to no other party) at a price not less than the
Transferor’s Price and on terms not more favourable than the Prescribed Terms
(if any) except that the Transferor may provide representations, warranties,
covenants and indemnities customary to such transfer to the Buyer.
24.10 It shall be a condition precedent to the right of the Transferor to
transfer shares in Holdco to any transferee (including an affiliate pursuant to
a transfer under clause 24.3) that:

(a)   the Transferor shall transfer to the transferee, and the transferee shall
accept the transfer of, that proportion of all the shareholders’ loans extended
by the Transferor to each Group Company (including the shareholder’s loans (if
any) extended by the Transferor to Holdco under the Amended and Restated
Shareholders’ Loan Agreement) and owed to it as at the date of such share
transfer (Transferor’s Loan), equal to the proportion which the number of
Transfer Shares shall bear to the aggregate number of the Transferor’s shares in
Holdco immediately prior to such share transfer. For the avoidance of doubt, the
expression transfer of the Transferor’s Loan and its variations read in the
context of this clause 24.10 means the novation of the Transferor’s Loan
(including all rights and obligations of

Page 17



--------------------------------------------------------------------------------



 



    the Transferor under the Amended and Restated Shareholders’ Loan Agreement)
by the Transferor, the transferee and the relevant Group Company (Relevant
Company) pursuant to which:

  (i)   the transferee agrees with the Transferor and the Relevant Company to
pay to the Transferor the aggregate amount of the Transferor’s Loan and any
applicable interest thereon outstanding to the Transferor at the date of the
said novation;     (ii)   the Relevant Company agrees with the transferee and
the Transferor to repay the Transferor’s Loan aforementioned together with any
applicable interest thereon to the transferee instead of the Transferor; and    
(iii)   the Transferor shall release and discharge the Relevant Company from its
obligations to repay the Transferor the Transferor’s Loan together with any
applicable interest thereon;

(b)   the other Parties are reasonably satisfied that the transferee is able to
carry out its financing obligations under this Agreement, the Amended and
Restated Shareholders’ Loan Agreement and any other agreement; and

(c)   the transferee (if not already bound by the provisions of this Agreement)
executes a Deed of Ratification and Accession, under which the transferee agrees
to be bound by, and shall be entitled to the benefit of this Agreement as if an
original party to this Agreement.

25.     Transfer of Shares in Holdco Pursuant to Declaration of an Event of
Default under Amended and Restated Shareholders’ Loan Agreement

25.1 Upon a declaration of the occurrence of an event of default in accordance
with and under clause 12, 13, 14 or 15 of the Amended and Restated Shareholders’
Loan Agreement:

(a)   where there is one Party declaring the occurrence of such event of
default, such Party shall be bound to sell and each of the other two remaining
Parties shall be bound to purchase all of the shares held by the declaring Party
in Holdco in proportion to the shareholding percentage of the remaining Parties
in Holdco as between themselves (as nearly as may be) as at the date of
repayment in full of the relevant Loan(s) (as defined under the Amended and
Restated Shareholders’ Loan Agreement) to the declaring Party, at the price of
US$1 per share held by the declaring Party; and

(b)   where there are two Parties declaring the occurrence of such event of
default, the two declaring Parties shall be bound to sell and the one remaining
Party shall be bound to purchase all the shares held by the two declaring
Parties in Holdco. The price for the purchase of shares held by the two
declaring Parties shall be determined by Holdco as at the date of declaration of
the occurrence of such event of default and notified in writing by Holdco to the
Parties and shall be a fair and reasonable price certified by the auditors of
Holdco to be the net asset value of Holdco attributable to the relevant shares
in Holdco as at the date of declaration of the occurrence of such event of
default and in so certifying, the auditors shall be considered to be acting as
an expert and not as an arbitrator and its decision, which shall be incorporated
in a certificate (a copy of which will be provided to each of the Parties and
Holdco), shall be final and binding on the Parties.

25.2 The relevant price of the sale and purchase of shares under clause 25.1(a)
or (b) (as the case may be) shall be fully satisfied by the remaining Party(ies)
by the payment of the amount in cash or bank draft drawn on a licensed bank in
Singapore and made out in favour of the declaring Party(ies) (at the election of
the declaring Party(ies)).
25.3 Completion of the sale and purchase of the shares held by the declaring
Party(ies) shall take place simultaneously with the repayment in full of the
relevant Loan(s) to the declaring Party(ies) in accordance with the Amended and
Restated Shareholders’ Loan Agreement.

Page 18



--------------------------------------------------------------------------------



 



25.4 On completion, the declaring Party(ies) shall deliver to the remaining
Party(ies):

(a)   duly executed transfer(s) in favour of the remaining Party(ies) or
its(their) respective nominees in respect of all of the shares held by the
declaring Party(ies), together with the relative share certificates and all
documents required to effect the stamping of the transfer(s) (including such
statutory declarations, letters, worksheets and valuations as the tax
authorities may require); and

(b)   letters of resignation duly executed by the directors of Holdco and its
subsidiaries who are appointed by the declaring Party(ies).

26. Co-Sale Rights
26.1 In the event that the Transferor after having complied with the provisions
of clause 24 desires to transfer any of the Transfer Shares (Co-Sale Shares) to
the Buyer, the Transferor shall give notice in writing to the Continuing Parties
of such desire (Co-Sale Notice). The Co-Sale Notice shall specify the name of
the Buyer, the number of Transfer Shares proposed to be transferred, the price
and other terms and conditions of such transfer and enclose an offer (Co-Sale
Offer) dated the date of the Co-Sale Notice made by the Buyer to each of the
Continuing Parties to purchase the shares in Holdco held by such Continuing
Party at such time, on the basis that the number of Co-Sale Shares which the
Transferor shall sell, and the number of shares that such Continuing Party shall
sell, shall be pro rata (based on their Shareholding Percentages) of the number
of shares agreed to be purchased by the Buyer, and on terms and conditions
(including price) no less favourable to such Continuing Party than those
available to the Transferor. Each Continuing Party (if it so desires) may accept
the Co-Sale Offer made to it by serving on the Buyer (with a copy to the
Transferor) notice in writing of its acceptance within 14 days of the date of
the Co-Sale Offer. The Transferor shall not transfer any of the Transfer Shares
to the Buyer unless it has complied with the provisions of this clause 26.1.
26.2 If any of the Continuing Parties accepts the Co-Sale Offer within the said
14-day period:

(a)   completion of the sale and purchase of the relevant number of shares held
by each of the Transferor and the Continuing Party(ies) shall take place within
7 days following the expiry of the 14-day period at the registered office of
Holdco and on such date within such 7-day period as the Transferor and the Buyer
may agree in writing and notified in writing to the Continuing Party(ies); and

(b)   the Transferor shall waive its rights of pre-emption in respect of such
shares held by the Continuing Party(ies).

27. Drag Along Rights
Subject to compliance with clause 24 and provided that none of the Continuing
Parties exercises its co-sale rights under clause 26, in the event that the
Parties fail to procure a listing of Holdco, Newco1, Newco2 or Newco3 on a
recognised stock exchange within 6 years from the date of this Agreement and the
Buyer wishes to purchase all of the issued share capital in Holdco, the Parties
holding not less than two-thirds of the shares in Holdco (Drag Along
Shareholders) shall be entitled to require the remaining Party(ies) holding not
more than one-third of the shares in Holdco to sell its/their shares to the
Buyer (who shall not be an affiliate of any Drag Along Shareholder) on the same
terms and at the same price as that applicable to the shares the Drag Along
Shareholders are selling to the Buyer.
28. Deadlock Resolution
28.1 A deadlock is deemed to arise in any case where:

Page 19



--------------------------------------------------------------------------------



 



(a)   a Board meeting of any Group Company or a general meeting of Holdco cannot
be held for lack of quorum (determined in accordance with clauses 6.3 and 6.4)
after 3 consecutive attempts;

(b)   any matter has been considered by a meeting of the Board of any Group
Company or a general meeting of Holdco for which no resolution has been carried
at such meeting in relation to such matter by reason of an equality of votes for
and against any motion dealing with it, and no agreement can be reached by the
Parties in relation to such matter;

(c)   the representatives on any Board Committee fail to reach a unanimous
decision on any matter to be decided by such Board Committee; or

(d)   all Parties (so long as each of them has a Shareholding Percentage of at
least 5%) and the Significant Shareholders fail to reach a unanimous decision on
any Reserved Matter.

28.2 In the case of any deadlock, any Party shall be entitled to serve written
notice of the deadlock (Deadlock Notice) on the other Parties.
28.3 If after 30 days from the date of the Deadlock Notice the disagreement is
not resolved, each Party shall within 7 days thereafter appoint a mediator, and
the mediators so appointed shall within a further 21 days mediate between them
in negotiations.
28.4 If after 21 days of the appointment of the mediators, the Parties shall
still be unable to resolve the deadlock, then any Party (Deadlock Party) shall,
without prejudice to such other rights and remedies it may have in respect of
breaches under this Agreement, be entitled to:

(a)   offer to sell all its shares in Holdco to the other Parties and the
provisions of clauses 24.5 (save for sub-paragraph (d)), 24.6, 24.7, 24.8 and
24.10 shall apply mutatis mutandis;

(b)   make an offer to purchase all the shares in Holdco held by the other
Parties and the provisions of clause 28.5 shall apply; or

(c)   (if the other Parties do not agree to purchase the shares in Holdco or, as
the case may be, do not agree to sell the shares in Holdco) serve a dissolution
notice in respect of each Group Company on the other Parties, and thereafter the
Parties shall take all such steps as may be necessary to render each Group
Company solvent and to wind up each Group Company voluntarily.

28.5

(a)   The Deadlock Party shall be entitled to give notice (Deadlock Party
Notice) to each of the other Parties and to Holdco offering to purchase all (and
not some only of) the shares in Holdco held by each of the other Parties.

(b)   The price per share offered to be purchased shall be determined by Holdco
as at the date of the Deadlock Party Notice and notified in writing by Holdco to
the Parties and shall be a fair and reasonable price certified by the auditors
of Holdco to be the net asset value of Holdco as at the date of the Deadlock
Party Notice. In so certifying, the auditors shall be considered to be acting as
an expert and not as an arbitrator and its decision, which shall be incorporated
in a certificate (a copy of which will be provided to each of the Parties and
Holdco), shall be final and binding on the Parties.

(c)   The Deadlock Party Notice shall specify that the Deadlock Party is
offering to purchase all (and not some only of) the shares in Holdco held by
each of the other Parties, request that Holdco procures that the fair price per
share be determined in accordance with sub-paragraph (b) above and the terms of
the offer to purchase (if any) and be expressed to be open for acceptance for
30 days from the date of service of notification in writing by

Page 20



--------------------------------------------------------------------------------



 



    Holdco to the Parties of the fair price per share (Offer Period) and be
irrevocable without the written consent of the other Parties.

(d)   Each of the other Parties may, at any time before the expiry of the Offer
Period serve a written notice to the Deadlock Party and Holdco stating whether
it wishes to sell all (but not part) of the shares held by it on the terms set
out in sub-paragraph (c) (Acceptance Notice).

(e)   If any of the other Parties fails to serve a notice before the expiry of
the Offer Period, it shall be deemed to have declined the offer to purchase
constituted by the Deadlock Party Notice.

(f)   If Acceptance Notices are served by the other Parties for all the shares
held by them in Holdco, the Deadlock Party shall be bound to purchase and the
Parties who served the Acceptance Notices shall be bound to sell all the shares
held by them on the terms set out in sub-paragraph (c). Completion shall take
place within 14 days from the end of the Offer Period.

(g)   On completion, the Parties who served the Acceptance Notices shall deliver
to the Deadlock Party duly executed transfer(s) in favour of the Deadlock Party
or its nominees in respect of all of the shares held by them, together with the
relative share certificates and all documents required to effect the stamping of
the transfer(s) (including such statutory declarations, letters, worksheets and
valuations as the tax authorities may require) and letters of resignation duly
executed by the directors of Holdco and its subsidiaries who are appointed by
the Parties who served the Acceptance Notices.

29. Duration and Termination
29.1 This Agreement shall continue until terminated in accordance with the
provisions below.
29.2 This Agreement may be terminated by mutual agreement between the Parties;
or (i) automatically upon the occurrence of an event set out in sub-paragraphs
(h), (i) or (j) below, with respect to all three Parties, (ii) automatically
upon the occurrence of an event set out in sub-paragraphs (k) or (l) below, with
respect to the exiting Party only or (iii) by any non-defaulting Party upon the
occurrence of an event set out in sub-paragraphs (a), (b), (c), (d), (e), (f) or
(g) below giving the other Parties written notice of its intention to terminate
this Agreement, with respect to the defaulting Party only (each a Termination
Event):

(a)   the insolvency, winding up or presentation of a bankruptcy petition or
other insolvency application against any Party, or a court of competent
jurisdiction makes an order, or a resolution is passed, for the winding up,
dissolution or judicial management or administration of that Party otherwise
than in the course of a reorganisation or restructuring previously approved in
writing by the other Parties (such approval not to be unreasonably withheld or
delayed);

(b)   any attachment, sequestration, distress, execution or other legal process
is levied, enforced or instituted against the assets of any Party, or a
liquidator, judicial manager, receiver, administrator, trustee-in-bankruptcy,
custodian or other similar officer has been appointed (or a petition for the
appointment of such officer has been presented) in respect of any assets of that
Party;

(c)   any Party convenes a meeting of its creditors or makes or proposes any
arrangement or composition with, or any assignment for the benefit of, its
creditors;

(d)   PharmaCo ceases to be a direct or indirect wholly-owned subsidiary of ZPH
(or any successor of ZPH) or an entity that directly or indirectly controls ZPH
(or any successor of ZPH) (in which event TLS and QIV shall be deemed to be the
non-defaulting Parties);

Page 21



--------------------------------------------------------------------------------



 



(e)   TLS ceases to be a direct or indirect wholly-owned subsidiary of Temasek
Capital (Private) Limited (or any successor of Temasek Capital (Private)
Limited) or an entity that directly or indirectly controls Temasek Capital
(Private) Limited (or any successor of Temasek Capital (Private) Limited) (in
which event PharmaCo and QIV shall be deemed to be the non-defaulting Parties);
  (f)   the undertaking or warranty in clause 23.3 is breached (in which event
TLS and PharmaCo shall be deemed to be the non-defaulting Parties);   (g)   any
Party is in material breach of any of its obligations under this Agreement and
such breach, if capable of remedy, is not rectified within 30 days of written
notice from any of the other Parties requiring the rectification of such breach;
  (h)   the liquidation of Holdco;   (i)   the listing of Holdco on a recognised
stock exchange;   (j)   completion of the sale and purchase of shares under
clause 25 following the declaration of the occurrence of an event of default and
repayment of the relevant Loan(s) in accordance with and under clause 12, 13, 14
or 15 of the Amended and Restated Shareholders’ Loan Agreement where two or all
three Parties declare the occurrence of such event of default;   (k)  
completion of the sale and purchase of shares under clause 25 following the
declaration of the occurrence of an event of default and repayment of the
relevant Loan(s) in accordance with and under clause 12, 13, 14 or 15 of the
Amended and Restated Shareholders’ Loan Agreement where any one Party declares
the occurrence of such event of default; or     (l)   completion of the sale and
purchase of all (and not some only) of the shares in Holdco held by QIV pursuant
to the QIV Put Option or TLS and PharmaCo Call Option.
For the avoidance of doubt:
  (A)   in respect of termination of this Agreement pursuant to a Termination
Event set out in sub-clauses 29.2(a), (b), (c), (d), (e), (f), (g), (k) or (l),
only the exiting Party shall cease to be bound by the terms of this Agreement
and the relationship between the remaining Parties shall continue to be governed
by the terms of this Agreement as may be appropriately amended to reflect a
two-party relationship instead of a tripartite relationship;   (B)   termination
of this Agreement referred to in sub-paragraph (A) above shall not affect any
accrued rights or interests of any of the Parties under the Primary Transaction
Documents existing immediately prior to the date of such termination; and   (C)
  all rights and obligations of the exiting Party and/or its affiliates under
the Secondary Transaction Documents to which the exiting Party and/or any of its
affiliates is(are) party(ies) shall continue for the remaining term of the
relevant Secondary Transaction Documents (where applicable) and remain
unaffected by the termination of this Agreement referred to in sub-paragraph
(A) above.

29.3 If a Termination Event set out in sub-clauses 29.2(a), (b), (c), (d), (e),
(f) or (g) occurs in relation to a Party (Affected Party), the Affected Party
shall notify the non-defaulting Parties (Non-Affected Parties) in writing
promptly of such Termination Event.
29.4 Each Non-Affected Party shall be entitled to give notice to the Affected
Party and to Holdco within 21 days of the date on which notice is given in
accordance with clause 29.3 (or of the date on which the Non-Affected Party
becomes aware of such Termination Event if the Affected Party fails to give
notice in accordance with clause 29.3). The notice under this clause 29.4 shall
specify that the Non-Affected Party:

Page 22



--------------------------------------------------------------------------------



 



(a) is considering exercising its rights under the remaining provisions of this
clause 29;

(b)   requests that Holdco procure that the Fair Price (as defined in clause
29.12) of the shares in Holdco be determined in accordance with clauses 29.11
and 29.12.

29.5 After determination of the Fair Price in accordance with clauses 29.11 and
29.12, which shall be notified in writing to the Parties by Holdco, any
Non-Affected Party (whether or not it gave notice under clause 29.4) shall be
entitled to give notice to Holdco (within 21 days of the date of the Certificate
referred to in clause 29.12) that it wishes to invoke the right to purchase
procedure provided by this clause 29.
29.6 Within 5 days of receipt of the notice under clause 29.5, Holdco shall:

(a)   give notice to the Affected Party of this fact;

(b)   give notice (a Right to Purchase Notice) to each of the Non-Affected
Parties of its right to purchase the shares in Holdco held by the Affected Party
(Affected Shares) at the Fair Price, in each case pro rata to the Shareholding
Percentage of the Non-Affected Parties as between themselves (as nearly as may
be) as at the close of business on the date prior to the date of the Right to
Purchase Notice (Entitlement).

29.7 The Right to Purchase Notice shall:

(a)   specify the number of Affected Shares that are offered to each of the
Non-Affected Parties and the price per share in Holdco at which the Affected
Shares are offered;

(b)   be expressed to be open for acceptance for 30 days from the date of
service of the Right to Purchase Notice (Right to Purchase Period);

(c) be irrevocable except as set out in clause 29.8; and
(d) be subject to no other terms other than as set out in clause 29.10.
29.8

(a)   Each Non-Affected Party may, at any time before the expiry of the Right to
Purchase Period, serve a written notice upon Holdco:

  (i)   if applicable, stating its desire to purchase all (but not part) of the
Affected Shares offered to it on the terms set out in clause 29.7; and     (ii)
  stating if it wishes to purchase the Entitlement of the other Non-Affected
Party in the event that the other Non-Affected Party declines to purchase its
Entitlement constituted by the Right to Purchase Notice.

(b)   If any Non-Affected Party fails to serve a notice before the expiry of the
Right to Purchase Period, it shall be deemed to have declined the right to
purchase constituted by the Right to Purchase Notice.

(c)   A notice served pursuant to clause 29.8 shall be irrevocable without the
written consent of the Affected Party.

29.9 If any Non-Affected Party declines to purchase its Entitlement constituted
under the Right to Purchase Notice, such Non-Affected Party’s Entitlement shall
be allocated to the other Non-Affected Party who has applied for the first
Non-Affected Party’s Entitlement.
29.10 Subject only to any regulatory approvals required for effecting a transfer
of the Affected Shares to the Non-Affected Party(ies) or any corporate
authorisation required by the Non-Affected

Page 23



--------------------------------------------------------------------------------



 



Party(ies) (Approvals), the Affected Party shall be bound to sell and the
Non-Affected Party(ies) shall be bound to buy the Affected Shares that have been
allocated to them or it pursuant to this clause 29:

(a)   at the Fair Price; and   (b)   within 30 days following the expiry of the
Right to Purchase Period.

If any requisite Approval has not been obtained by the date immediately
following the expiry of the said 30-day period referred to in sub-paragraph
(b) above, the Right to Purchase Notice shall lapse and have no further effect.
29.11 The Fair Price for any shares in Holdco (Valuation Shares) shall be
determined as at the date of notification by the Affected Party (or the date on
which the Non-Affected Party becomes aware of the Termination Event if the
Affected Party fails to give notice in accordance with clause 29.3) (Valuation
Date).
29.12 The fair price for the Valuation Shares shall be a fair and reasonable
price (Fair Price) certified by the auditors of Holdco to be the net asset value
of Holdco attributable to the relevant shares in Holdco and in so certifying,
the auditors shall be considered to be acting as an expert and not as an
arbitrator and its decision, which shall be incorporated in a certificate
(Certificate) (a copy of which will be provided to each of the Parties and
Holdco), shall be final and binding on the Parties.
30. Representations And Warranties
Each Party represents and warrants to the other Parties as follows:

(a)   it has the power to enter into, exercise its rights and perform and comply
with its obligations under the Primary Transaction Documents;

(b)   it is a company with limited liability duly incorporated and validly
existing under the laws of its jurisdiction of incorporation and it has the
power and authority to own assets and to conduct the business which it conducts
and/or purports to conduct;

(c)   all action, conditions and things required to be taken, fulfilled and done
(including the obtaining of any necessary consents) in order (i) to enable it
lawfully to enter into, exercise its rights and perform and comply with its
obligations under the Primary Transaction Documents and (ii) to ensure that
those obligations are valid, legally binding and enforceable have been taken,
fulfilled and done;

(d)   the Primary Transaction Documents and all other agreements and instruments
executed or to be executed by it contemplated hereby or thereby will when
executed be within its corporate powers, do not or will not contravene any law
or any contractual restriction binding on it or any provision of its Memorandum
and Articles or equivalent constitutive documents in such other relevant
jurisdictions, and are and shall be the legal, valid and binding agreement of
such party, enforceable against such party in accordance with their terms;

(e)   the execution, delivery and performance of the Primary Transaction
Documents by it will not conflict with any law, order, judgment, decree, rule or
regulation of any court, arbitral tribunal or governmental agency, or any
agreement, instrument or indenture to which it is a party or by which any
thereof is bound;

(f)   it has received or has had the opportunity to receive legal advice as to
the terms and effect of the Primary Transaction Documents;

Page 24



--------------------------------------------------------------------------------



 



(g)   it and its assets are not entitled to immunity from suit, execution,
attachment or other legal proceedings;

(h)   no legal proceeding, suit or action of any kind whatsoever is current or
pending (i) to restrain the entry into, exercise of any of its rights under
and/or performance or enforcement of or compliance with its obligations under
the Primary Transaction Documents or (ii) which may materially and adversely
affect its ability to perform its obligations under any agreements binding on
it; and

(i)   it is solvent, and no steps have been taken or are being taken by it or
its shareholders, nor have any legal proceedings been started or threatened for
its dissolution or for the appointment of a receiver, receiver and manager, or
liquidator, judicial manager, trustee or such other officer in similar capacity
to take over it or any of its assets or for its winding up.

31. Agreement relating to India
Notwithstanding any other provision in this Agreement, the Parties acknowledge,
agree and undertake, with respect to and in connection with the acquisition of
an indirect shareholding in Innovex (India) Private Limited (IIPL) by each of
the Parties and their respective ultimate holding companies, Temasek Holdings
(Private) Limited (Temasek), Interpharma Investments Ltd (Interpharma) and QTC,
pursuant to the Newco3 Put & Call Option Agreement, that:
(1) in the event of any inquiry or investigation or other relevant action
(Relevant Action) taken by the Indian Central Government and/or any relevant
regulatory authority in India (including but not limited to the Foreign
Investment Promotion Board (FIPB) and the Reserve Bank of India (RBI)) (Indian
Authorities) and/or any third party, including but not limited to (a) the
imposition of any financial levy, penalty or fine on IIPL or its direct or
indirect shareholders or (b) a direction or request to any Party and/or its
ultimate holding company to divest its direct or indirect interest in IIPL,
arising solely as a result of a breach by such Party or its ultimate holding
company of the “Guidelines pertaining to approval of foreign/technical
collaborations under the automatic route with previous ventures/tie-ups in
India” (Press Notes No. 1 and No. 3, 2005 series) issued by the Ministry of
Commerce & Industry, Government of India (Press Notes), the following shall
apply:

  (i)   such Party shall respond (and shall procure that its ultimate holding
company responds) either to the Indian Authorities or to IIPL and/or any Group
Company (as relevant) and/or any third party in a timely manner, and shall
furnish any required information in writing or otherwise as required, in order
to facilitate any such inquiry or investigation;     (ii)   if the Indian
Authorities make a direction or request as set forth in sub-paragraph (b) above,
the Parties shall act together and reasonably to restructure the Group Companies
and their subsidiaries, including the making of any amendment to any Primary
Transaction Document and/or Secondary Transaction Document, and/or the entering
into of any additional agreements, in order to comply with such direction or
request or the Press Notes; and     (iii)   such Party shall bear (and shall
procure that its ultimate holding company shall bear) all reasonable costs and
expenses (including but not limited to legal and other professional advisors’
fees and expenses) related to any such Relevant Action taken by the Indian
Authorities and/or any third party, including all actions required to be taken
by any other Party or any Group Company or subsidiary of any Group Company in
compliance with the requirements of any such Indian Authorities or relevant
Press Notes (which for the avoidance of doubt shall include all reasonable costs
and expenses related to any restructuring set forth in sub-paragraph
(ii) above); and

Page 25



--------------------------------------------------------------------------------



 



(2) if requested by PharmaCo at any time, each of QIV and TLS shall
unconditionally provide Interpharma with a written consent and/or a “no
objection certificate” in relation to the new venture or technology agreement or
trademark agreement that is in the “same field” (as defined in the Press Notes),
as Zuellig Pharma (India) Private Limited; provided, however, that nothing in
this sub-clause (2), including the giving of any consent or “no objection
certificate” pursuant to this sub-clause (2) shall affect the obligations of
PharmaCo and its affiliates under clause 17.
32. Supremacy of this Agreement
Each Party shall use its votes in Holdco and all other means at its disposal so
as (a) to ensure that this Agreement is duly performed and (b) to ensure that
the provisions of the Memorandum and the Articles or equivalent constitutional
document of each Group Company are not infringed (save that, in the event of any
conflict between this Agreement and the Memorandum and the Articles of any Group
Company, this Agreement shall prevail as between the Parties).
33. Costs
The costs of and incidental to the incorporation of Holdco and Newco1 shall be
borne and paid by Holdco and Newco1 respectively. Each of the Parties shall pay
its own costs incurred in the preparation and execution of this Agreement.
34. No Partnership or Agency
Nothing in this Agreement shall be deemed to constitute a partnership between
the Parties, or constitute any Party the agent of any of the other Parties for
any purpose, or entitle any Party to commit or bind any of the other Parties (or
any of their affiliates) in any manner.
35. Entire Agreement
The Primary Transaction Documents set out the entire agreement and understanding
between the Parties in respect of the joint venture, and supersede all prior
oral or written communications, representations or agreements in relation to the
subject matter of this Agreement, which shall cease to have any further force or
effect. It is agreed that:

(a)   none of the Parties has entered into this Agreement in reliance upon any
representation, warranty or undertaking of the other Parties (or any of their
representatives or professional advisers) which is not expressly set out in this
Agreement;

(b)   a Party shall have no claim or remedy in respect of misrepresentation
(whether negligent or otherwise) or untrue statements made by the other Parties
(or any of its representative or professional advisers);

(c)   this clause 35 shall not exclude any liability for, or remedy in respect
of, fraudulent misrepresentation.

36. Mutual Consultation and Goodwill
The Parties confirm their intention to promote the best interests of each Group
Company and to consult fully on all matters materially affecting the development
of the respective businesses of each Group Company. Each Party shall act in good
faith towards the other Parties in order to promote the success of each Group
Company. Without prejudice to the generality of the foregoing, the Parties agree
to negotiate and discuss in good faith any proposed change in the respective
scope of businesses of any Group Company.
37. Notices
37.1 Any notice or other communication to be given by one Party to the other
Parties under, or in connection with, this Agreement shall be in writing and
signed by or on behalf of the Party

Page 26



--------------------------------------------------------------------------------



 



giving it. It shall be served by sending it by fax to the number set out in
clause 37.2 or delivering it by hand or sending it by pre-paid post, to the
address set out in clause 37.2, and in each case marked for the attention of the
relevant Party set out in clause 37.2 (or as otherwise notified from time to
time in accordance with the provisions of this clause 37). Any notice so served
by hand, fax or post shall be deemed to have been duly given:

(a)   in the case of delivery by hand, when delivered;   (b)   in the case of
fax, at the time of transmission;   (c)   in the case of post, on the second
Business Day after the date of posting (if sent by local mail) and on the
seventh Business Day after the date of posting (if sent by air mail),

provided that in each case where delivery by hand or by fax occurs after 6 p.m.
on a Business Day, service shall be deemed to occur at 9 a.m. on the next
following Business Day.
References to time in this clause are to local time in the country of the
addressee.
37.2 The addresses and fax numbers of the Parties for the purpose of clause 37.1
are as follows:

         
TLS
       
Address
  :   60B Orchard Road
 
      #06-18 Tower 2 The Atrium @ Orchard
 
      Singapore 238891
Fax
  :   +65 6828 6137
For the attention of
  :   Tan Suan Swee/Derek Lau/Dawn Chan
 
       
PharmaCo
       
Address
  :   c/o Interpharma Asia Pacific Ltd
 
      6-8 Harbour Road
 
      13th Floor Shui On Center
 
      Wanchai, Hong Kong
Fax
  :   +852 2887 5647
For the attention of
  :   Chief Financial Officer
 
       
QIV
       
Address
  :   c/o Quintiles Transnational Corp.
 
      4709 Creekstone Drive
 
      Durham, NC 27560, United States of America
Fax
  :   +1 919 998 2759
For the attention of
  :   John Russell, Esq., General Counsel

37.3 A Party may notify the other Parties of a change to its name, relevant
addressee, address or fax number for the purposes of this clause 37, provided
that, such notice shall only be effective on:

(a)   the date specified in the notice as the date on which the change is to
take place; or

(b)   if no date is specified or the date specified is less than 5 Business Days
after the date on which notice is given, the date following 5 Business Days
after notice of any change has been given.

37.4 In proving such service it shall be sufficient to prove that the envelope
containing such notice was properly addressed and delivered either to the
address shown thereon or into the custody of the postal authorities as a
pre-paid recorded delivery, special delivery or registered post letter, or that
the facsimile transmission was made after obtaining in person or by telephone
appropriate evidence of the capacity of the addressee to receive the same, as
the case may be.

Page 27



--------------------------------------------------------------------------------



 



38. Assignment
Unless otherwise provided in this Agreement, the rights and obligations of any
Party shall not be assignable or transferable without the consent of the other
Parties.
39. Governing Law and Arbitration
39.1 This Agreement and the relationship between the Parties shall be governed
by, and interpreted in accordance with, the laws of Singapore.
39.2 Any dispute, whether contractual or not, arising out of or in connection
with this Agreement (including any question regarding its existence, validity or
termination) shall be referred to and finally resolved by arbitration in Geneva,
conducted in the manner set out below. The UNCITRAL Arbitration Rules shall
govern any arbitration under this clause 39.
39.3 The arbitration tribunal shall consist of 3 arbitrators, one to be
appointed by each of the Parties. The language of the arbitration shall be
English.
39.4 Any dispute over the applicability of this clause 39 and/or the UNCITRAL
Arbitration Rules shall be referred to the arbitration tribunal, who shall use
best efforts to deliver a decision, reached without holding an oral hearing if
the arbitration tribunal so determines, to resolve the dispute within 21 days
after the matter is referred to it. The decision of the arbitration tribunal
shall be final and binding on the Parties.
39.5 The Parties agree to appoint the International Chamber of Commerce to
administrate the arbitration proceedings.
40. No Rights Under Contracts (Rights of Third Parties) Act (Cap. 53B)
A person who is not a party to this Agreement shall have no right under the
Contracts (Rights of Third Parties) Act (Cap. 53B) to enforce any of its terms.
41. Counterparts
This Agreement may be executed by the Parties in any number of counterparts,
each of which is an original but all of which together constitute one and the
same instrument. Any Party may enter into this Agreement by executing any such
counterpart.
42. Further Assurance
Each of the Parties agrees to perform (or procure the performance of) all
further acts and things, and execute and deliver (or procure the execution and
delivery of) such further documents, as may be required by law or as may be
necessary to implement and/or give effect to this Agreement and the transactions
contemplated under it.

Page 28



--------------------------------------------------------------------------------



 



SCHEDULE 1
INTERPRETATION
1.1 In this Agreement, unless the context otherwise requires, the following
words and expressions shall bear the following meanings:

    Amended and Restated Shareholders’ Loan Agreement means the amended and
restated shareholders’ loan agreement dated the same date as this Agreement and
made between TLS, QIV, PharmaCo and Holdco;       Articles means, in relation to
any Group Company, the Articles of Association of such Group Company;      
Board means, in relation to any Group Company, the board of directors of such
Group Company;       Business Day means a day (excluding Saturdays, Sundays and
public holidays) on which banks generally are open in Singapore, Hong Kong and
the United States for the transaction of normal banking business;      
Companies Act means the Companies Act (Cap. 50) of Singapore;       Debt/Equity
Ratio means, in relation to any Group Company, the ratio of Total External Debt
of such Group Company to Total Shareholder Funds of such Group Company;      
Deed of Ratification and Accession means the deed in substantially the form set
out in the Exhibit;       Group Companies means Holdco, Newco1, Newco2 and
(after Newco3 Completion) Newco3;       Memorandum means, in relation to any
Group Company, the Memorandum of Association of such Group Company;       Net
Asset Value means, in relation to any Group Company at any time, the value of
the net assets of such Group Company determined from the latest available
audited accounts of such Group Company as at such time;       Newco2 means
PharmaLink Asia Pacific Pte. Ltd. (Co. Reg. No. 200500937C), a private limited
company incorporated in Singapore with its registered office at 150 Beach Road,
#25-03/04 The Gateway West, Singapore 189720;       Newco2 Distribution
Agreement has the meaning ascribed to Distribution Agreement in the Newco2 Put &
Call Option Agreement;       Newco2 Master Business Transfer Agreement shall
have the meaning ascribed to Master Business Transfer Agreement in the Newco2
Put & Call Option Agreement;       Newco2 Services Agreement shall have the
meaning ascribed to Services Agreement in the Newco2 Put & Call Option
Agreement;       Newco2 Term Loan Facility Agreements shall have the meaning
ascribed to Term Loan Facility Agreements in the Newco2 Put & Call Option
Agreement;       Newco3 means Innovex Asia Holdings Pte. Ltd. (Co. Reg. No.:
200515117Z), a private limited company incorporated in Singapore with its
registered office at 9 Raffles Place, #32-00 Republic Plaza, Singapore 048619;

Page 29



--------------------------------------------------------------------------------



 



    Newco3 Master Business Transfer Agreement shall have the meaning ascribed to
Master Business Transfer Agreement in the Newco3 Put & Call Option Agreement;  
    Newco3 Master Services Agreements shall have the meaning ascribed to Master
Services Agreements in the Newco3 Put & Call Option Agreement;       Newco3 Term
Loan Facility Agreements shall have the meaning ascribed to Term Loan Facility
Agreements in the Newco3 Put & Call Option Agreement;       Newcos means Newco1,
Newco2 and (after Newco3 Completion) Newco3; and Newco shall be construed
accordingly;       Parties means TLS, PharmaCo and QIV; and Party shall be
construed accordingly;       PharmaLink Business means the business of providing
(a) marketing services for patented and off-patent branded ethical research
based pharmaceutical and healthcare products through agency or contract sales
organisation (CSO) arrangements and (b) regulatory services including advisory
services on regulatory environment, activities pertaining to the registration of
patented and off-patent branded ethical research based pharmaceutical and
healthcare products with the relevant regulatory bodies and product licence
holding, market research services and sales and marketing development programmes
under the name and style of “PharmaLink” as an unincorporated business division
of ZPH and its affiliates;       Primary Transaction Documents means:

  (a)   this Agreement;     (b)   the Amended and Restated Shareholders’ Loan
Agreement;     (c)   the Supplemented Newco2 Put & Call Option Agreement; and  
  (d)   the Newco3 Put & Call Option Agreement;

    QIV Put Option means the put option to be granted by TLS and PharmaCo
jointly to QIV to require TLS and PharmaCo to jointly purchase in proportion to
their respective Shareholding Percentage as between themselves (as nearly as may
be), the shares held by QIV in Holdco upon the terms and conditions of the
Newco3 Put & Call Option Agreement;       QTC means Quintiles Transnational
Corp., (Co. Reg. No. 0274393), a corporation incorporated in North Carolina,
United States of America with its principal address at 4709 Creekstone Drive,
Suite 200, Durham, NC 27703, United States of America;       Quintiles’ Business
means the business providing sales and marketing services in India, Korea,
Australia and New Zealand for ethical research based pharmaceutical products
through contract sales organisation arrangements under the name and style of
“Innovex”;       Reserved Matters means those matters referred to in Schedule 2;
      Secondary Transaction Documents means the (a) Newco2 Master Business
Transfer Agreement, Newco2 Term Loan Facility Agreements, Newco2 Services
Agreement and Newco2 Distribution Agreement; and (b) the Newco3 Master Business
Transfer Agreement, Newco3 Term Loan Facility Agreements and Newco3 Master
Services Agreements, and includes any such agreement as amended from time to
time;

Page 30



--------------------------------------------------------------------------------



 



    Shareholding Percentage means, in relation to any shareholder and at any
time, the total number of issued ordinary shares in the capital of Holdco
registered in the name of such shareholder in the share register of Holdco at
that time expressed as a percentage of all the issued ordinary shares in the
capital of Holdco held by all the shareholders of Holdco as at that time;      
Significant Shareholder means a shareholder of Holdco with a Shareholding
Percentage of at least 15%;       Supplemented Newco2 Put & Call Option
Agreement means the Newco2 Put & Call Option Agreement as supplemented by
(a) the First Supplemental Agreement and (b) the Second Supplemental Agreement
dated the same date as this Agreement and made between TLS, QIV, PharmaCo and
Holdco;       TLS and PharmaCo Call Option means the call option to be granted
by QIV to TLS and PharmaCo jointly to require QIV to sell to TLS and PharmaCo
jointly in proportion to their respective Shareholding Percentage as between
themselves (as nearly as may be), the shares held by QIV in Holdco upon the
terms and conditions of the Newco3 Put & Call Option Agreement;       Total
External Debt means, in relation to any Group Company, all and any liabilities
of, or amounts due from, or owing by, such Group Company to external non-trade
lenders (which, for the avoidance of doubt, shall exclude the Parties and their
affiliates and trade creditors). All shareholders’ loans extended by the Parties
or their affiliates, whether pursuant to the Amended and Restated Shareholders’
Loan Agreement or otherwise, shall not be included in the determination of Total
External Debt;       Total Shareholder Funds means, in relation to any Group
Company, the total issued share capital of such Group Company plus retained
earnings minus statutory reserves. All shareholders’ loans extended by the
Parties or their affiliates, whether pursuant to the Amended and Restated
Shareholders’ Loan Agreement or otherwise, shall be included in the
determination of Total Shareholder Funds; and       ZPH means Zuellig Pharma
Holdings Limited (Co. Reg. No. LL01201), a company incorporated in Labuan,
Malaysia and having its registered office at Brumby House, 1st Floor, Jalan
Bahasa, 87011 Labuan, F.T. Labuan, Malaysia.   1.2   In this Agreement, unless
the context otherwise requires:

  (a)   references to persons shall include individuals, bodies corporate
(wherever incorporated), unincorporated associations and partnerships;     (b)  
the headings are inserted for convenience only and shall not affect the
construction of this Agreement;     (c)   references to times of the day are to
local time in Singapore unless otherwise stated;     (e)   references to US$ are
to the lawful currency of the United States of America;     (f)   words
importing the singular number shall include the plural and vice versa;     (g)  
words importing the masculine gender shall include the feminine and neuter
genders and vice versa;     (h)   references to any agreement or document shall
include such agreement or document as amended, varied, novated, supplemented or
replaced from time to time;

Page 31



--------------------------------------------------------------------------------



 



  (i)   any references to parties, clauses, Schedules and the Exhibit are to
parties, clauses, schedules and the exhibit to this Agreement unless otherwise
specified;     (j)   any reference to an enactment or statutory provision is a
reference to it as it may have been, or may from time to time be modified,
consolidated or re-enacted;     (k)   references to any legal term used in any
applicable jurisdiction (other than Singapore) for any action, remedy, method or
judicial proceeding, legal document, legal status, court, official or any other
legal concept shall be deemed to include the legal concept which most nearly
approximates in Singapore to that legal term;     (l)   the word affiliate
means, with respect to any person, any other person controlling, controlled by,
or under common control with, such person;     (m)   the word control (including
its correlative meanings, controlled by, controlling and under common control
with) shall mean, with respect to a corporation, the right to exercise, directly
or indirectly, more than 50% of the voting rights attributable to the shares of
the controlled corporation or control of the composition of the board of
directors of the controlled corporation and, with respect to any person other
than a corporation, the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such person; and
    (n)   references to a subsidiary shall be construed in accordance with the
Companies Act.

Page 32



--------------------------------------------------------------------------------



 



SCHEDULE 2
RESERVED MATTERS
For the purposes of this Schedule 2 only, Group Companies shall have the meaning
ascribed to it in Schedule 1 as well as including any other direct or indirect
subsidiary of Holdco from time to time established or incorporated.

(a)   Any issue of shares in any Group Company (or securities convertible into
shares in such Group Company), including the number and type of shares or
securities to be issued by such Group Company.

(b)   Any increase, reduction or cancellation of the capital or change in
capital structure of any Group Company (except for an increase in capital
pursuant to this Agreement).   (c)   Any alteration to the Memorandum and
Articles of any Group Company.

(d)   Any material change in the name of or the nature or scope of the
businesses carried on by any Group Company.

(e)   Any merger or reconstruction exercise undertaken by any Group Company, or
any filing by any Group Company for winding-up, liquidation, receivership or
reorganisation under any insolvency laws or any similar action.

(f)   The formation of any subsidiary of Holdco (other than Newco1, Newco2 and
Newco3), Newco1, Newco2 or Newco3 and the entering into any partnership, joint
venture or profit-sharing agreement by any Group Company.

(g)   The acquisition or disposal by any Group Company of any interest in any
company, partnership, business or other entity (other than the acquisition of
shares by Holdco in Newco2 pursuant to the Supplemented Newco2 Put & Call Option
Agreement and the acquisition of shares by Holdco in Newco3 pursuant to the
Newco3 Put & Call Option Agreement).   (h)   Any sale or disposal of the whole
or any substantial part of the assets of any Group Company.

(i)   Any Group Company making any acquisition or disposal (including any
acquisition or grant of any licence) of or relating to any intellectual property
rights with a value in excess of 5% of the Net Asset Value of such Group Company
or US$500,000, whichever is higher.

(j)   Acquisition by Newco1 of patented and off-patent branded ethical research
based pharmaceutical products and interest in companies that own patented and
off-patent branded ethical research based pharmaceutical products and other
investments.

(k)   The creation of any security or encumbrances over any assets of any Group
Company with an aggregate value in excess of 5% of the Net Asset Value of such
Group Company or US$500,000, whichever is higher.

(l)   Any borrowing by any Group Company which would result in the Debt/Equity
Ratio of such Group Company being in excess of 1 : 1 or such other figure as the
Parties shall from time to time determine.

(m)   Any repayment or prepayment of any loan made to any Group Company (other
than payments of loan instalments to banks or financial institutions in the
ordinary course of business).

Page 33



--------------------------------------------------------------------------------



 



(n)   Any loan or guarantee made or issued by any Group Company in excess of 2%
of the Net Asset Value of such Group Company or US$500,000, whichever is higher,
in a single transaction or 5% of the Net Asset Value of such Group Company or
US$500,000, whichever is higher, in aggregate.

(o)   The entry into of any contract or commitment by any Group Company having a
value or likely to involve expenditure by any Group Company in excess of 2% of
the Net Asset Value of such Group Company or US$500,000, whichever is higher,
individually or 5% of the Net Asset Value of such Group Company or US$500,000,
whichever is higher, in aggregate in any one financial year of such Group
Company.

(p)   The commencement, settlement or abandonment of litigation or admission of
liability by any Group Company involving a dispute in excess of 5% of the Net
Asset Value of such Group Company or US$500,000, whichever is higher, (save by
Holdco in relation to matters under the (i) Supplemented Newco2 Put & Call
Option Agreement where PharmaCo is the counterparty; and (ii) Newco3 Put & Call
Option Agreement where QIV is the counterparty).   (q)   Approval of the annual
budget, business and operating plan of any Group Company.

(r)   The adoption of, or change in, any policy on financial matters (including
accounting practices, depreciation practices, dividends, directors’ fees and
remuneration) of any Group Company, other than those set out in this Agreement.

(s)   Forming policies in relation to the environment and health and safety
issues for any Group Company.

(t)   The approval of, or any material change to, the service or employment
contracts of the chief executive officer and chief financial officer of each
Group Company.

(u)   Adopting (or varying) any Group Company’s material policies in respect of
employees’ remuneration, employment terms and pension schemes.

(v)   The appointment (and removal) of the chief executive officer and chief
financial officer of any Group Company.   (w)   The appointment (or removal) of
the auditors of any Group Company.

(x)   The appointment (or removal) by any Group Company of its representative in
respect of shareholder meetings of companies in which such Group Company has any
interest.   (y)   The listing of any Group Company on any recognised stock
exchange.

(z)   Any change in the number of directors of any Group Company.

Page 34



--------------------------------------------------------------------------------



 



SCHEDULE 3
EXCLUDED COMPETING BUSINESS (ZPH OR AFFILIATES)

1.   Distribution, logistics, invoicing/collection, data production, importation
services, warehousing, samples and clinical trial samples management;   2.  
Toll manufacturing, material sourcing and product development, repackaging and
labelling;   3.   Marketing, promotion, sales, merchandising of products to drug
stores and modern trade;   4.   Marketing, promotion, sales, merchandising in
general practitioner and hospital channels for non-ethical research based
pharmaceutical products;   5.   Provision of services to healthcare providers;  
6.   Provision of integrated IT Solutions to third parties including but not
limited to principals and customers;   7.   Real-time sales, inventory;   8.  
Market information including but not limited to benchmark data, doctors and
customer databases;   9.   E-commerce/e-transactions hub;   10.   Exclusive data
partnerships;   11.   Product licence holding;   12.   Principal Account lines;
and   13.   Marketing, promotion, sales and merchandising services which ZPH
and/or its subsidiaries provide(s) to principals under agency or contract sales
organisation contracts or arrangements which are not transferred to Newco2
and/or its subsidiaries by reason of third party consent being refused or not
obtained on terms acceptable to Newco2 within 6 months from completion in the
relevant area pursuant to the Newco2 Master Business Transfer Agreement.

Page 35



--------------------------------------------------------------------------------



 



SCHEDULE 4
EXCLUDED COMPETING BUSINESS (QTC OR AFFILIATES)

1.   Clinical development and related services;   2.   Regulatory advisory
services relating to product development; and   3.   Marketing, promotion, sales
and merchandising services which QTC and/or its subsidiaries provide(s) to
principals under contract sales organisation contracts or arrangements which are
not transferred to Newco3 and/or its subsidiaries by reason of third party
consent being refused or not obtained on terms acceptable to Newco3 pursuant to
the Newco3 Master Business Transfer Agreement.

Page 36



--------------------------------------------------------------------------------



 



This Agreement has been signed on behalf of the Parties on the date stated at
the beginning of the document.

             
SIGNED By Derek Lau
    )   /s/ Derek Lau  
 
    )      
for and on behalf of
    )      
TLS BETA PTE. LTD.
    )      
in the presence of: Dawn Chan
    )   /s/ Dawn Chan  
 
           
SIGNED By Fritz Horlacher
    )   /s/ Fritz Horlacher  
 
    )      
for and on behalf of
    )      
PHARMACO INVESTMENTS LTD
    )      
(formerly known as Transfarma
    )      
Holdings Limited) in the presence of: Elaine J. Cheung
    )   /s/ Elaine J. Cheung  
 
           
SIGNED By Ron Wooten, President
    )   /s/ Ron Wooten  
 
    )      
for and on behalf of
    )      
QUINTILES ASIA PACIFIC
    )      
COMMERCIAL HOLDINGS, INC.
    )      
in the presence of: Eric Green, Assistant Secretary
    )   /s/ Eric Green  

Page 37



--------------------------------------------------------------------------------



 



THE EXHIBIT
FORM OF DEED OF RATIFICATION AND ACCESSION
     THIS DEED OF RATIFICATION AND ACCESSION is made on [§] 200[§] Between:

(1)   [NAME OF TRANSFEREE], a company incorporated in [§] and having its
registered office at [§] (Transferee);

(2)   [NAME OF TRANSFEROR], a company incorporated in [§] and having its
registered office at [§] (Transferor);

(3)   [NAME OF EXISTING PARTY 1], a company incorporated in [§] and having its
registered office at [§]; and

(4)   [NAME OF EXISTING PARTY 2], a company incorporated in [§] and having its
registered office at [§],       ((3) and (4) collectively referred to as the
Existing Parties).

     This Agreement is Supplemental to an Amended and Restated Shareholders’
Agreement (Agreement) dated 23 January 2006 entered into between TLS Beta Pte.
Ltd., PharmaCo Investments Ltd and Quintiles Asia Pacific Commercial Holdings,
Inc., and any and all documents supplemental thereto. Capitalised terms used in
this Deed and not otherwise defined herein shall have the meaning as are set out
for those terms in the Agreement.
Whereas:
(A) The Transferee has agreed to accept the transfer by the Transferor of
certain shares in Holdco.
(B) Pursuant to the Agreement, the Transferee is required to execute this Deed
as a condition precedent to the right of the Transferor to transfer shares in
Holdco.
Now This Deed Of Ratification And Accession Witnesseth as follows:
1. The Transferee hereby acknowledges that it is in receipt of a copy of the
Agreement and is aware of the terms and conditions therein.
2. The Transferee covenants with the Existing Parties to the Agreement to
observe, perform and be bound by all the terms and conditions of the Agreement
[in place of the Transferor] and with effect from the date on which the
Transferee is registered as a shareholder of Holdco, the Transferee shall be
deemed to be a party to the Agreement.
3. Each of the parties covenants with the Transferee that the Transferee shall
be entitled to all the benefit of the terms and conditions of the Agreement as a
shareholder to the intent and effect that the Transferee shall be deemed with
effect from the date on which the Transferee is registered as a shareholder, to
be a party to the Agreement.
4. This Deed shall be governed by and construed in accordance with the laws of
Singapore, and shall be enforced in the same manner as provided in the
Agreement.

Page 1



--------------------------------------------------------------------------------



 



             
The Common Seal of
    )      
[NAME OF TRANSFEROR]
    )      
was hereunto affixed in the presence of:
    )      

                                                                                
Director
                                                                                
Director/Secretary

             
The Common Seal of
    )      
[NAME OF TRANSFEREE]
    )      
was hereunto affixed
    )      
in the presence of:
    )      

                                                                                Director
                                                                                
Director/Secretary

             
The Common Seal of
    )      
[NAME OF EXISTING PARTY]
    )      
was hereunto affixed
    )      
in the presence of:
    )      

                                                                                
Director
                                                                                
Director/Secretary

Page 2